         Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 1 of 134




      Orin Snyder (pro hac vice)                Joshua S. Lipshutz (SBN 242557)
        osnyder@gibsondunn.com                    jlipshutz@gibsondunn.com
      GIBSON, DUNN & CRUTCHER LLP               GIBSON, DUNN & CRUTCHER LLP
      200 Park Avenue                           1050 Connecticut Avenue, N.W.
      New York, NY 10166-0193                   Washington, DC 20036-5306
      Telephone: 212.351.4000                   Telephone: 202.955.8500
      Facsimile: 212.351.4035                   Facsimile: 202.467.0539

      Kristin A. Linsley (SBN 154148)           Martie Kutscher (SBN 302650)
        klinsley@gibsondunn.com                   mkutscherclark@gibsondunn.com
      Brian M. Lutz (SBN 255976)                GIBSON, DUNN & CRUTCHER LLP
        blutz@gibsondunn.com                    1881 Page Mill Road
      GIBSON, DUNN & CRUTCHER LLP               Palo Alto, CA 94304-1211
      555 Mission Street, Suite 3000            Telephone: 650-849-5300
      San Francisco, CA 94105-0921              Facsimile: 650-849-5048
      Telephone: 415.393.8200
      Facsimile: 415.393.8306

      Attorneys for Defendant Facebook, Inc.


                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC


This document relates to:                      FACEBOOK’S ANSWER TO
                                               PLAINTIFFS’ FIRST AMENDED
ALL ACTIONS                                    CONSOLIDATED
                                               COMPLAINT

                                               Judge: Hon. Vince Chhabria




                               FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                     CONSOLIDATED COMPLAINT
                                                                              MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
       Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 2 of 134




       Defendant Facebook, Inc. (“Facebook”) answers Plaintiffs’ First Amended Consolidated

Complaint as follows:

       Except as otherwise expressly stated below, Facebook denies each and every allegation

contained in the Complaint. Facebook states that the headings, sub-headings, and footnotes

throughout the Complaint do not constitute well-pled allegations of fact and therefore require no

response. To the extent a response is required, Facebook denies the allegations in the headings,

sub-headings, and footnotes in the Complaint. Facebook reserves the right to seek to amend

and/or supplement its Answer as may be necessary.

                        ANSWERS TO SPECIFIC ALLEGATIONS
       1.      Facebook admits that as of September 30, 2019, Facebook had more than 2.2

       billion Monthly Active Users. To the extent Paragraph 1 asserts facts regarding other

       parties, Facebook is without knowledge and, on that basis, the allegations are denied.

       Facebook otherwise denies the allegations in Paragraph 1.

       2.      Facebook denies the allegations in Paragraph 2.

       3.      To the extent Paragraph 3 asserts facts regarding other parties, Facebook is

       without knowledge and, on that basis, the allegations are denied. Facebook otherwise

       denies the allegations in Paragraph 3.

       4.      Facebook denies the allegations in Paragraph 4.

       5.      Facebook denies the allegations in Paragraph 5.
       6.      Facebook denies the allegations in Paragraph 6.

       7.      Facebook denies the allegations in Paragraph 7.

       8.      Facebook denies the allegations in Paragraph 8.

       9.      Facebook denies the allegations in Paragraph 9.

       10.     Facebook denies the allegations in Paragraph 10.




                              FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                    CONSOLIDATED COMPLAINT
                                          1                         MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 3 of 134




11.    To the extent Paragraph 11 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 11.

12.    To the extent Paragraph 12 refers to public filings, Facebook respectfully refers

the Court to those documents, which speak for themselves, for a true and correct

statement of their contents. Facebook admits that it entered into a Consent Decree with

the FTC, which was finalized in 2012. Facebook otherwise denies the allegations in

Paragraph 12.

13.    To the extent Paragraph 13 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 13.

14.    Facebook denies the allegations in Paragraph 14.

15.    To the extent Paragraph 15 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 15.

16.    To the extent Paragraph 16 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 16.
17.    Facebook denies the allegations in Paragraph 17.

18.    To the extent Paragraph 18 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 18.

19.    To the extent Paragraph 19 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   2                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 4 of 134




and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 19.

20.     Facebook denies the allegations in Paragraph 20.

21.     The allegations in Paragraph 21 contain conclusions of law for which no response

is required.

22.     The allegations in Paragraph 22 contain conclusions of law for which no response

is required.

23.     The allegations in Paragraph 23 contain conclusions of law for which no response

is required.

24.     The allegations in Paragraph 24 contain conclusions of law for which no response

is required.

25.     Facebook admits that Facebook’s Terms of Service identify the United States

District Court for the Northern District of California or a state court located in San Mateo

County as the exclusive locations for resolving any dispute relating to Facebook’s Terms

of Service or products. The remaining allegations in Paragraph 25 contain conclusions of

law for which no response is required.

26.     The allegations in Paragraph 26 contain conclusions of law for which no response

is required.
27.     To the extent Paragraph 27 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 27.

28.     To the extent Paragraph 28 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 28.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   3                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 5 of 134




29.    To the extent Paragraph 29 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 29.

30.    To the extent Paragraph 30 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 30.

31.    To the extent Paragraph 31 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 31.

32.    To the extent Paragraph 32 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 32.

33.    To the extent Paragraph 33 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 33.

34.    To the extent Paragraph 34 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 34.
35.    To the extent Paragraph 35 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 35.

36.    To the extent Paragraph 36 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 36.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   4                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 6 of 134




37.    To the extent Paragraph 37 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 37.

38.    To the extent Paragraph 38 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 38.

39.    To the extent Paragraph 39 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 39.

40.    To the extent Paragraph 40 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 40.

41.    To the extent Paragraph 41 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 41.

42.    To the extent Paragraph 42 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 42.
43.    To the extent Paragraph 43 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 43.

44.    To the extent Paragraph 44 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 44.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   5                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 7 of 134




45.    To the extent Paragraph 45 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 45.

46.    To the extent Paragraph 46 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 46.

47.    To the extent Paragraph 47 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 47.

48.    To the extent Paragraph 48 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 48.

49.    To the extent Paragraph 49 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 49.

50.    To the extent Paragraph 50 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 50.
51.    To the extent Paragraph 51 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 51.

52.    To the extent Paragraph 52 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 52.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   6                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 8 of 134




53.    To the extent Paragraph 53 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 53.

54.    To the extent Paragraph 54 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 54.

55.    To the extent Paragraph 55 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 55.

56.    To the extent Paragraph 56 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 56.

57.    To the extent Paragraph 57 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 57.

58.    To the extent Paragraph 58 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 58.
59.    To the extent Paragraph 59 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 59.

60.    To the extent Paragraph 60 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 60.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   7                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 9 of 134




61.    To the extent Paragraph 61 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 61.

62.    To the extent Paragraph 62 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 62.

63.    To the extent Paragraph 63 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 63.

64.    To the extent Paragraph 64 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 64.

65.    To the extent Paragraph 65 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 65.

66.    To the extent Paragraph 66 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 66.
67.    To the extent Paragraph 67 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 67.

68.    To the extent Paragraph 68 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 68.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   8                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 10 of 134




69.    To the extent Paragraph 69 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 69.

70.    To the extent Paragraph 70 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 70.

71.    To the extent Paragraph 71 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 71.

72.    To the extent Paragraph 72 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 72.

73.    To the extent Paragraph 73 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 73.

74.    To the extent Paragraph 74 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 74.
75.    To the extent Paragraph 75 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 75.

76.    To the extent Paragraph 76 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 76.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                   9                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 11 of 134




77.    To the extent Paragraph 77 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 77.

78.    To the extent Paragraph 78 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 78.

79.    To the extent Paragraph 79 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 79.

80.    To the extent Paragraph 80 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 80.

81.    To the extent Paragraph 81 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 81.

82.    To the extent Paragraph 82 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 82.
83.    To the extent Paragraph 83 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 83.

84.    To the extent Paragraph 84 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 84.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  10                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 12 of 134




85.    To the extent Paragraph 85 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 85.

86.    To the extent Paragraph 86 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 86.

87.    To the extent Paragraph 87 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 87.

88.    To the extent Paragraph 88 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 88.

89.    To the extent Paragraph 89 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 89.

90.    To the extent Paragraph 90 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 90.
91.    To the extent Paragraph 91 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 91.

92.    To the extent Paragraph 92 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 92.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  11                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 13 of 134




93.    To the extent Paragraph 93 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 93.

94.    To the extent Paragraph 94 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 94.

95.    To the extent Paragraph 95 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 95.

96.    To the extent Paragraph 96 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 96.

97.    To the extent Paragraph 97 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 97.

98.    To the extent Paragraph 98 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 98.
99.    To the extent Paragraph 99 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 99.

100.   To the extent Paragraph 100 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 100.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  12                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 14 of 134




101.   To the extent Paragraph 101 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 101.

102.   To the extent Paragraph 102 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 102.

103.   To the extent Paragraph 103 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 103.

104.   To the extent Paragraph 104 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 104.

105.   To the extent Paragraph 105 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 105.

106.   To the extent Paragraph 106 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 106.
107.   To the extent Paragraph 107 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 107.

108.   To the extent Paragraph 108 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 108.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  13                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 15 of 134




109.   To the extent Paragraph 109 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 109.

110.   To the extent Paragraph 110 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 110.

111.   To the extent Paragraph 111 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 111.

112.   To the extent Paragraph 112 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 112.

113.   To the extent Paragraph 113 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 113.

114.   To the extent Paragraph 114 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 114.
115.   To the extent Paragraph 115 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 115.

116.   To the extent Paragraph 116 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 116.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  14                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 16 of 134




117.   To the extent Paragraph 117 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 117.

118.   To the extent Paragraph 118 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 118.

119.   To the extent Paragraph 119 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 119.

120.   To the extent Paragraph 120 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 120.

121.   To the extent Paragraph 121 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 121.

122.   To the extent Paragraph 122 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 122.
123.   To the extent Paragraph 123 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 123.

124.   To the extent Paragraph 124 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 124.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  15                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 17 of 134




125.   To the extent Paragraph 125 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 125.

126.   To the extent Paragraph 126 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 126.

127.   To the extent Paragraph 127 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 127.

128.   To the extent Paragraph 128 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 128.

129.   To the extent Paragraph 129 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 129.

130.   To the extent Paragraph 130 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 130.
131.   To the extent Paragraph 131 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 131.

132.   To the extent Paragraph 132 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 132.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  16                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 18 of 134




133.   To the extent Paragraph 133 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 133.

134.   To the extent Paragraph 134 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 134.

135.   To the extent Paragraph 135 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 135.

136.   To the extent Paragraph 136 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 136.

137.   To the extent Paragraph 137 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 137.

138.   To the extent Paragraph 138 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 138.
139.   To the extent Paragraph 139 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 139.

140.   To the extent Paragraph 140 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 140.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  17                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 19 of 134




141.   To the extent Paragraph 141 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 141.

142.   To the extent Paragraph 142 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 142.

143.   To the extent Paragraph 143 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 143.

144.   To the extent Paragraph 144 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 144.

145.   To the extent Paragraph 145 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 145.

146.   To the extent Paragraph 146 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 146.
147.   To the extent Paragraph 147 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 147.

148.   To the extent Paragraph 148 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 148.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  18                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 20 of 134




149.   To the extent Paragraph 149 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 149.

150.   To the extent Paragraph 150 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 150.

151.   To the extent Paragraph 151 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 151.

152.   To the extent Paragraph 152 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 152.

153.   To the extent Paragraph 153 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 153.

154.   To the extent Paragraph 154 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 154.
155.   To the extent Paragraph 155 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 155.

156.   To the extent Paragraph 156 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 156.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  19                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 21 of 134




157.   To the extent Paragraph 157 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 157.

158.   To the extent Paragraph 158 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 158.

159.   To the extent Paragraph 159 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 159.

160.   To the extent Paragraph 160 asserts facts regarding other parties, Facebook is

without knowledge and on that basis the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 160.

161.   To the extent Paragraph 161 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 161.

162.   To the extent Paragraph 162 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 162.
163.   To the extent Paragraph 163 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 163.

164.   To the extent Paragraph 164 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 164.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  20                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 22 of 134




165.   To the extent Paragraph 165 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 165.

166.   To the extent Paragraph 166 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 166.

167.   To the extent Paragraph 167 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 167.

168.   To the extent Paragraph 168 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 168.

169.   To the extent Paragraph 169 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 169.

170.   To the extent Paragraph 170 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 170.
171.   To the extent Paragraph 171 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 171.

172.   To the extent Paragraph 172 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 172.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  21                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 23 of 134




173.   To the extent Paragraph 173 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 173.

174.   To the extent Paragraph 174 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 174.

175.   To the extent Paragraph 175 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 175.

176.   To the extent Paragraph 176 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 176.

177.   To the extent Paragraph 177 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 177.

178.   To the extent Paragraph 178 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 178.
179.   To the extent Paragraph 179 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 179.

180.   To the extent Paragraph 180 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 180.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  22                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 24 of 134




181.   To the extent Paragraph 181 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 181.

182.   To the extent Paragraph 182 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 182.

183.   To the extent Paragraph 183 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 183.

184.   To the extent Paragraph 184 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 184.

185.   To the extent Paragraph 185 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 185.

186.   To the extent Paragraph 186 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 186.
187.   To the extent Paragraph 187 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 187.

188.   To the extent Paragraph 188 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 188.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  23                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 25 of 134




189.   To the extent Paragraph 189 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 189.

190.   To the extent Paragraph 190 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 190.

191.   To the extent Paragraph 191 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 191.

192.   To the extent Paragraph 192 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 192.

193.   To the extent Paragraph 193 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 193.

194.   To the extent Paragraph 194 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 194.
195.   To the extent Paragraph 195 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 195.

196.   To the extent Paragraph 196 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 196.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  24                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 26 of 134




197.   To the extent Paragraph 197 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 197.

198.   To the extent Paragraph 198 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 198.

199.   To the extent Paragraph 199 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 199.

200.   To the extent Paragraph 200 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 200.

201.   To the extent Paragraph 201 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 201.

202.   To the extent Paragraph 202 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 202.
203.   To the extent Paragraph 203 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 203.

204.   To the extent Paragraph 204 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 204.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  25                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 27 of 134




205.   To the extent Paragraph 205 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 205.

206.   To the extent Paragraph 206 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 206.

207.   To the extent Paragraph 207 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 207.

208.   To the extent Paragraph 208 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 208.

209.   To the extent Paragraph 209 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 209.

210.   To the extent Paragraph 210 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 210.
211.   To the extent Paragraph 211 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 211.

212.   To the extent Paragraph 212 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 212.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  26                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 28 of 134




213.   To the extent Paragraph 213 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 213.

214.   To the extent Paragraph 214 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 214.

215.   To the extent Paragraph 215 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 215.

216.   To the extent Paragraph 216 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 216.

217.   To the extent Paragraph 217 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 217.

218.   To the extent Paragraph 218 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 218.
219.   To the extent Paragraph 219 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 219.

220.   To the extent Paragraph 220 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 220.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  27                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 29 of 134




221.   To the extent Paragraph 221 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 221.

222.   To the extent Paragraph 222 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 222.

223.   To the extent Paragraph 223 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 223.

224.   To the extent Paragraph 224 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 224.

225.   To the extent Paragraph 225 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 225.

226.   To the extent Paragraph 226 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 226.
227.   To the extent Paragraph 227 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 227.

228.   To the extent Paragraph 228 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 228.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  28                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 30 of 134




229.   To the extent Paragraph 229 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 229.

230.   To the extent Paragraph 230 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 230.

231.   To the extent Paragraph 231 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 231.

232.   To the extent Paragraph 232 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 232.

233.   To the extent Paragraph 233 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 233.

234.   To the extent Paragraph 234 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 234.
235.   To the extent Paragraph 235 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 235.

236.   To the extent Paragraph 236 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 236.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  29                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 31 of 134




237.   To the extent Paragraph 237 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 237.

238.   To the extent Paragraph 238 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 238.

239.   To the extent Paragraph 239 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 239.

240.   To the extent Paragraph 240 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 240.

241.   To the extent Paragraph 241 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 241.

242.   To the extent Paragraph 242 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 242.
243.   To the extent Paragraph 243 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 243.

244.   To the extent Paragraph 244 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 244.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  30                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 32 of 134




245.   To the extent Paragraph 245 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 245.

246.   To the extent Paragraph 246 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 246.

247.   To the extent Paragraph 247 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 247.

248.   To the extent Paragraph 248 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 248.

249.   To the extent Paragraph 249 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 249.

250.   To the extent Paragraph 250 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 250.
251.   To the extent Paragraph 251 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 251.

252.   To the extent Paragraph 252 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 252.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  31                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 33 of 134




253.   To the extent Paragraph 253 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 253.

254.   To the extent Paragraph 254 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 254.

255.   To the extent Paragraph 255 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 255.

256.   To the extent Paragraph 256 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 256.

257.   To the extent Paragraph 257 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 257.

258.   To the extent Paragraph 258 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 258.
259.   To the extent Paragraph 259 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 259.

260.   To the extent Paragraph 260 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 260.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  32                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 34 of 134




261.   To the extent Paragraph 261 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 261.

262.   To the extent Paragraph 262 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 262.

263.   To the extent Paragraph 263 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 263.

264.   Facebook admits that it is incorporated in Delaware and its headquarters and

principal place of business is located at 1 Hacker Way, Menlo Park, CA, 94205.

Facebook further admits that it operates the website www.facebook.com and the

Facebook mobile application through which it offers social networking services to users,

and admits that Facebook collects and maintains information regarding Facebook users.

Facebook otherwise denies the allegations in Paragraph 264.

265.   To the extent Paragraph 265 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 265.
266.   To the extent Paragraph 266 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 266.

267.   To the extent Paragraph 267 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 267.

268.   Facebook admits that Sheryl Sandberg is an individual who resides in Menlo

Park, California. Facebook further admits that Ms. Sandberg has served as the COO of

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  33                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 35 of 134




Facebook since 2008 and oversees Facebook’s business operations. Facebook further

admits that Ms. Sandberg is a member of the Facebook board. Facebook otherwise

denies the allegations in Paragraph 268.

269.   Facebook admits that Mark Zuckerberg is an individual who resides in Palo Alto,

California. Facebook further admits that Mr. Zuckerberg is the founder, Chairman, and

CEO of Facebook, which Mr. Zuckerberg founded in 2004. Facebook further admits that

Mr. Zuckerberg is responsible for setting the overall direction and product strategy for

Facebook. Facebook further admits that Mr. Zuckerberg is able to exercise voting rights

with respect to a majority of the voting power of Facebook’s outstanding capital stock.

Facebook otherwise denies the allegations in Paragraph 269.

270.   To the extent Paragraph 270 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 270.

271.   To the extent Paragraph 271 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 271.

272.   To the extent Paragraph 272 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise
denies the allegations in Paragraph 272.

273.   To the extent Paragraph 273 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 273.

274.   To the extent Paragraph 274 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 274.



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  34                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 36 of 134




275.   To the extent Paragraph 275 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 275.

276.   To the extent Paragraph 276 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 276.

277.   To the extent Paragraph 277 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 277.

278.   To the extent Paragraph 278 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 278.

279.   To the extent Paragraph 279 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 279.

280.   To the extent Paragraph 280 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 280.
281.   To the extent Paragraph 281 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 281.

282.   Facebook admits that millions of individuals opened Facebook accounts before

2007. Facebook further admits that Facebook launched Facebook Platform in 2007,

which allows third-party developers to build applications that interact with the Facebook

website and access certain user data for limited purposes. To the extent Paragraph 282

purports to refer to any public statements, Facebook respectfully refers the Court to those

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  35                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 37 of 134




public statements, which speak for themselves, for a true and correct statement of their

contents. Facebook otherwise denies the allegations in Paragraph 282.

283.   Facebook denies the allegations in Paragraph 283, except admits that Facebook

generates revenue by delivering ads to users.

284.   To the extent Paragraph 284 purports to refer to any public statements, Facebook

respectfully refers the Court to those public statements, which speak for themselves, for a

true and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 284.

285.   Facebook admits that it launched News Feed in 2006 and that the feature

displayed some content shared by a user on Facebook in a feed to their Facebook friends.

To the extent Paragraph 285 purports to refer to public statements, Facebook respectfully

refers the Court to those statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 285.

286.   Facebook admits that users may “like” and comment on posts and may click on

links in posts. To the extent Paragraph 286 asserts facts regarding other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. Facebook

otherwise denies the allegations in Paragraph 286.

287.   Facebook admits that it tracks and reports statistics regarding Monthly Active
Users (“MAUs”), Daily Active Users (“DAUs”) and Mobile MAUs. To the extent

Paragraph 287 purports to reference any public statements, Facebook respectfully refers

the Court to those statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 287.

288.   Facebook admits that it reports certain information regarding user engagement to

investors. Facebook admits that Facebook users generated an average of 3.2 billion Likes

and Comments per day during the first quarter of 2012 and that on average more than 300

million photos were uploaded to Facebook per day in the three months ended March 31,

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  36                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 38 of 134




2012. Facebook admits that it provides certain tools to advertisers, which allow

advertisers to access certain metrics regarding the performance of their ads, which are not

linked to specific users. Facebook otherwise denies the allegations in Paragraph 288.

289.   To the extent Paragraph 289 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak to themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 289.

290.   Facebook admits that Facebook launched Facebook Platform in 2007, which

allows third-party developers to build applications that interact with the Facebook

website and access certain user data for limited purposes. Facebook otherwise denies the

allegations in Paragraph 290.

291.   To the extent Paragraph 291 asserts facts regarding the statements of other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. To the

extent Paragraph 291 purports to refer to public documents, Facebook respectfully refers

the Court to those documents, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 291.

292.   To the extent Paragraph 292 asserts facts regarding the statements of other parties,

Facebook is without knowledge and on that basis the allegations are denied. To the
extent Paragraph 292 purports to refer to any public statements, Facebook respectfully

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 292.

293.   Facebook denies the allegations in Paragraph 293.

294.   Facebook denies the allegations in Paragraph 294.

295.   Facebook admits that Sheryl Sandberg became Facebook’s COO in 2008.

Facebook further admits that Zynga’s FarmVille game was launched on the Facebook

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  37                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 39 of 134




Platform in 2009. Facebook further admits that pursuant to a May 2010 agreement,

Zynga agreed to use Facebook Payments as the primary means of payment within its

games and agreed that Facebook would retain up to 30% of the face value of user

purchases in Zynga’s games on the Facebook Platform. Facebook further admits that in

2011, 12% of Facebook’s revenues came from Zynga in the form of Payments processing

fees related to Zynga’s sale of virtual goods and from direct advertising purchased by

Zynga. To the extent Paragraph 295 purports to refer to any public statements, Facebook

respectfully refers the Court to those public statements, which speak for themselves, for a

true and correct statement of their contents. Facebook otherwise denies the allegations

in Paragraph 295.

296.   Facebook admits that the chart included in Paragraph 296 accurately reflects

Facebook’s revenue for the years 2009-2018. Facebook otherwise denies the allegations

in Paragraph 296.

297.   Facebook denies the allegations in Paragraph 297.

298.   To the extent Paragraph 298 purports to reference any public statements,

Facebook respectfully refers the Court to those public statements, which speak for

themselves, for a true and correct statement of their contents. Facebook otherwise denies

the allegations in Paragraph 298.
299.   To the extent Paragraph 299 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 299.

300.   Facebook admits that as of March 31, 2012, there were more than 42 million

Pages on Facebook with ten or more Likes and more than 9 million apps and websites

integrated with Facebook. Facebook further admits that on average, more than 300

million photos per day were uploaded to Facebook in the three months ended March 31,

2012. Facebook further admits that Facebook users generated an average of 3.2 billion

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  38                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 40 of 134




Likes and Comments per day during the first quarter of 2012. Facebook further admits

that Facebook users generated an average of 2.7 billion Likes and Comments per day

during the fourth quarter of 2011. Facebook admits that there were more than 125 billion

friend connections on Facebook as of March 31, 2012. Facebook otherwise denies the

allegations in Paragraph 300.

301.   Facebook admits that it held its initial public offering in 2012. Facebook

otherwise denies the allegations in Paragraph 301.

302.   To the extent Paragraph 302 purports to refer to statements in an email, Facebook

respectfully refers the Court to that document, which speaks for itself, for a true and

correct statement of its contents. Facebook otherwise denies the allegations in Paragraph

302.

303.   Facebook denies the allegations in Paragraph 303.

304.   Facebook denies the allegations in Paragraph 304.

305.   Facebook denies the allegations in Paragraph 305.

306.   Facebook admits that it launched the Custom Audiences feature in 2012.

Facebook otherwise denies the allegations in Paragraph 306.

307.   Facebook admits that it offers an auto-play video feature, which causes videos to

play automatically as users scroll through their News Feed if the feature is turned on in
the user’s account settings. Facebook otherwise denies the allegations in Paragraph 307.

308.   Facebook admits that in 2014 it introduced new video metrics, which allowed

page owners and advertisers to see video views, unique video views, the average duration

of the video view, and audience retention for paid and organic videos. To the extent

Paragraph 308 purports to refer to any public statements, Facebook respectfully refers the

Court to those public statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 308.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   39                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 41 of 134




309.   To the extent Paragraph 309 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 309.

310.   Facebook admits that it offers Social Plugins, which allow websites to integrate

certain tools to their sites, such as the “Like” and “Share” buttons. Facebook further

admits that it receives certain information when a site or app that uses these plugins is

visited. To the extent Paragraph 310 purports to refer to any public statements, Facebook

respectfully refers the Court to those public statements, which speak for themselves, for a

true and correct statement of their contents. Facebook otherwise denies the allegations

in Paragraph 310.

311.   Facebook admits that it offers Facebook Pixel, which is an analytics tool that

allows websites to understand the actions users take on their website, such as adding

items to a shopping cart or making purchases. Facebook further admits that from April 9-

16, 2018, the Facebook Like button appeared on 8.4 million websites, the Share button

appeared on 931,000 websites, and Pixel was installed on 2.2 million websites. To the

extent Paragraph 311 purports to refer to any public statements, Facebook respectfully

refers the Court to those public statements, which speak for themselves, for a true and
correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 311.

312.   Facebook admits that Software Development Kits (“SDKs”) are software

development tools that assist in the creation of applications. Facebook further admits that

it offers SDKs for certain mobile operating systems, including Apple and Android.

Facebook otherwise denies the allegations in Paragraph 312.




                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   40                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 42 of 134




313.   To the extent Paragraph 313 refers to the actions or statements of other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. Facebook

otherwise denies the allegations in Paragraph 313.

314.   Facebook denies the allegations in Paragraph 314.

315.   Facebook admits that it previously offered Partner Categories, which allowed

advertisers to target their ads based, in part, on user information provided by third-party

data providers. Facebook otherwise denies the allegations in Paragraph 315.

316.   Facebook admits that it previously offered Partner Categories, which allowed

advertisers to target their ads, in part, on user information provided by third-party data

providers. Facebook otherwise denies the allegations in Paragraph 316.

317.   Facebook admits that it previously offered Partner Categories, which allowed

advertisers to target users on Facebook based, in part, on user information provided by

third-party data providers. Facebook otherwise denies the allegations in Paragraph 317.

318.   Facebook admits that it previously offered Partner Categories, which allowed

advertisers to target their ads based, in part, on user information provided by third-party

data providers. Facebook otherwise denies the allegations in Paragraph 318.

319.   Facebook admits that it previously offered Partner Categories, which allowed

advertisers to target their ads based, in part, on user information provided by third-party
data providers. Facebook otherwise denies the allegations in Paragraph 319.

320.   Facebook denies the allegations in Paragraph 320.

321.   Facebook denies the allegations in Paragraph 321.

322.   Facebook denies the allegations in Paragraph 322.

323.   Facebook denies the allegations in Paragraph 323.

324.   Facebook denies the allegations in Paragraph 324.

325.   To the extent Paragraph 325 purports to reference Facebook’s Data Use Policy,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   41                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 43 of 134




true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 325.

326.   To the extent Paragraph 326 alleges facts regarding the actions of other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. Facebook

otherwise denies the allegations in Paragraph 326.

327.   To the extent Paragraph 327 alleges facts regarding the actions of other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. Facebook

otherwise denies the allegations in Paragraph 327.

328.   To the extent Paragraph 328 alleges facts regarding the actions of other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. Facebook

otherwise denies the allegations in Paragraph 328.

329.   To the extent Paragraph 329 alleges facts regarding the actions and statements of

other parties, Facebook is without knowledge and, on that basis, the allegations are

denied. Facebook otherwise denies the allegations in Paragraph 329.

330.   To the extent Paragraph 330 purports to refer to any public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 330.
331.   Facebook admits that it calculates the metric Average Revenue Per User

(“ARPU”). Facebook otherwise denies the allegations in Paragraph 331.

332.   To the extent Paragraph 332 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 332.

333.   Facebook denies the allegations in Paragraph 333.

334.   Facebook denies the allegations in Paragraph 334.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  42                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 44 of 134




335.   Facebook denies the allegations in Paragraph 335, except admits that users have

the ability to control how their Facebook information is shared with other Facebook users

and third-parties.

336.   Facebook admits that users can create profiles using the information submitted at

registration (Name, Gender, Email Address, and Birthday) and can choose to share

additional information on their profiles.

337.   Facebook admits that users can connect with other people on Facebook and

request that they become “friends.” Facebook further admits that users can “Post”

content on their profile and interact with content posted by other users, consistent with

users’ privacy settings. Facebook further admits that users can select different privacy

settings for content they choose to post on Facebook. Facebook further admits that users

can message each other through Facebook Messenger. Facebook otherwise denies the

allegations in Paragraph 337.

338.   Facebook admits that Facebook provides certain privacy tools to users, which

allow users to control how the content and information they share on Facebook is shared

with other users and third parties. Facebook otherwise denies the allegations in

Paragraph 338.

339.   Facebook admits that its privacy tools have changed over time and that these tools
allow users to control how the content and information they share on Facebook is shared

with other users and third parties. Facebook otherwise denies the allegations in

Paragraph 339.

340.   Facebook admits that it provided users with controls on the Privacy Settings page

that allowed users to determine who can see the content they share and the information

they post about themselves, and a “Per-Object Privacy” tool that allowed users to define

what audience can see specific content and information. Facebook otherwise denies the

allegations in Paragraph 340.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   43                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 45 of 134




341.   Facebook denies the allegations in Paragraph 341, except admits that users have

the ability to control whether the information they share on Facebook is shared with other

Facebook users and third parties.

342.   Facebook admits that users have the ability to control how the information they

share on Facebook is shared with other Facebook users and third parties.

343.   Facebook denies the allegations in Paragraph 343, except admits that Facebook

maintained App Settings controls that allowed users to control how the information they

shared on Facebook was shared with the apps they chose to download and install, as well

as re-shared by their friends with apps their friends installed.

344.   Facebook denies the allegations in Paragraph 344.

345.   To the extent Paragraph 345 asserts legal conclusions, no response is required.

To the extent Paragraph 345 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, denies the allegations in Paragraph 345. Facebook

otherwise denies the allegations in Paragraph 345.

346.   Facebook admits that users could control their profile privacy settings through the

Privacy Settings page either by accepting Facebook’s default privacy settings or

modifying them. Facebook otherwise denies the allegations in Paragraph 346.

347.   Facebook admits that the Privacy Settings screen offered a list of categories of
information and allowed users to set the privacy control for each category—to allow

sharing with “Friends,” “Friends of Friends,” “Everyone,” or “Custom.” Facebook

otherwise denies the allegations in Paragraph 347.

348.   Facebook admits that the Privacy Settings allowed users to choose who could see

the content and information they shared on Facebook. Facebook otherwise denies the

allegations in Paragraph 348.




                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   44                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 46 of 134




349.   Facebook admits that the Privacy Settings page remained substantially the same

between 2012 and 2018, during which period Facebook added more granular controls.

Facebook otherwise denies the allegations in Paragraph 349.

350.   Facebook admits that through their Profile Privacy Controls, users could choose

the audience that could view their posts and restrict access to specific user groups such as

“Only Friends” or “Friends of Friends.” Facebook otherwise denies the allegations in

Paragraph 350.

351.   Facebook admits that it introduced a “One-Click” Privacy control to further

simplify the settings that applied when sharing on Facebook. The One-Click control

allowed users to apply, with one click, one of three privacy settings to most information

they shared on Facebook. Facebook otherwise denies the allegations in Paragraph 351.

352.   Facebook admits that it gave users granular controls that would allow them to

limit the audience for each individual category of information displayed on their

Facebook profile. Facebook otherwise denies the allegations in Paragraph 352.

353.   Facebook admits that it gave users granular controls that would allow them to

select their desired audience for photo albums and individual photos. Facebook

otherwise denies the allegations in Paragraph 353.

354.   Facebook denies the allegations in Paragraph 354.
355.   To the extent Paragraph 355 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that it

launched what it called a “Per-Object Privacy” tool on December 9, 2009 that gave users

real-time, in-context control over the specific audience for each piece of content they

shared on Facebook. Facebook otherwise denies the allegations in Paragraph 355.

356.   To the extent Paragraph 356 asserts facts regarding other parties, Facebook is

without knowledge, and on that basis, the allegations are denied. Facebook otherwise



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  45                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 47 of 134




admits that users could select limited audiences for the content they chose to share on

Facebook. Facebook otherwise denies the allegations in Paragraph 356.

357.       Facebook admits that it gave users granular controls that would allow them to set

the audience for specific content they chose to share on Facebook at the time they shared

it. Facebook further admits that these controls allowed users to adjust the audience for

content they chose to share on Facebook after sharing it. Facebook otherwise denies the

allegations in Paragraph 357.

358.       To the extent Paragraph 358 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that

Profile Privacy Control and the Per-Object Privacy tool allowed users to control the

audiences who could see the content they shared on Facebook. Facebook otherwise

denies the allegations in Paragraph 358.

359.       To the extent Paragraph 359 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 359, except admits that users had the ability to control

how information they shared on Facebook is shared with other Facebook users and third-

parties.

360.       Facebook denies the allegations in Paragraph 360, except admits that users had
the ability to control how the information they shared on Facebook is shared with other

Facebook users and third-parties.

361.       Facebook denies the allegations in Paragraph 361, except admits that it created a

set of controls that gave users additional control over how information they shared on

Facebook could be shared with applications, including applications used by their friends.

362.       Facebook admits that it maintained App Settings controls, readily accessible to

users, that allowed users to review and change how information they shared on Facebook

was shared with apps they installed, as well as re-shared by their friends with apps their

                          FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                CONSOLIDATED COMPLAINT
                                     46                         MDL NO. 2843
                                                                      CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 48 of 134




friends installed. The App Settings page was accessible from a link on the user’s Privacy

Settings page. The label for this link varied slightly over time (e.g., “Edit Settings,” “Go

to Apps Settings”). Facebook also provided multiple avenues through which users could

access App Settings. The Privacy Tour described how users could learn more about

“[c]ontrol[ling] who can access what, including what info your friends and others can

bring with them in the apps and websites they use.” The Privacy Tour also provided a

link to a page in the Help Center that provided more information about app-related re-

sharing and the relevant controls. Additionally, Facebook’s SRR and Data Policy each

provided links to the App Settings page. Facebook otherwise denies the allegations in

Paragraph 362.

363.   Facebook admits that users could reach the main App Settings interface by

clicking on the “Apps” link from the Privacy Settings, which was renamed to “Apps” and

“Apps and Websites” during the proposed Class Period. Facebook otherwise denies the

allegations in Paragraph 363.

364.   Facebook admits that it disclosed app-related re-sharing on the top-level settings

page for apps (the “Apps Settings” page). The App Settings page stated: “People who

can see your info can bring it with them when they use apps. Use this setting to control

the categories of information people can bring with them.” Users could click on the
settings contained on this page to adjust their preferences. Facebook otherwise denies the

allegations in Paragraph 364.

365.   Facebook admits that users could click on the settings contained on the App

Settings page to adjust their preferences. Facebook otherwise denies the allegations in

Paragraph 365.

366.   Facebook admits that prior to December 2009, the control to prevent sharing of

information with third party app developers read “Do not share any information about me

through the Facebook API.” Facebook otherwise denies the allegations in Paragraph 366.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   47                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 49 of 134




367.   Facebook denies the allegations in Paragraph 367, except admits that it provided

users with granular control over how information they shared on Facebook could be

shared with third party applications. Facebook otherwise denies the allegations in

Paragraph 367.

368.   Facebook denies the allegations in Paragraph 368, except admits that these

granular controls allowed users to control the categories of information that their friends

could re-share, or prevent re-sharing altogether.

369.   Facebook admits that the categories listed in the Apps Others Use settings

corresponded to categories of content and information that apps could access, in

accordance with users’ and their friends’ privacy and app settings and permissions.

Facebook otherwise denies the allegations in Paragraph 369.

370.   Facebook admits that users could individually select which fields they wished to

share. Facebook otherwise denies the allegations in Paragraph 370.

371.   Facebook denies the allegations in Paragraph 371, except admits that users could

opt-out of Platform entirely to completely turn off sharing with third-party apps.

372.   Facebook admits that users could turn off Platform through the App Settings

page. Facebook otherwise denies the allegations in Paragraph 372.

373.   Facebook denies the allegations in Paragraph 373, except admits that users were
able prevent all access to their information by third-party App Developers by navigating

to and selecting “Turn Off Platform.”

374.   Facebook denies the allegations in Paragraph 374.

375.   To the extent Paragraph 375 purports to refer to public statements, Facebook

respectfully refers the court to those statements, which speak for themselves, for a true

and accurate statement of their contents. Facebook otherwise denies the allegations in

Paragraph 375.

376.   Facebook denies the allegations in Paragraph 376.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  48                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 50 of 134




377.   Facebook denies the allegations in Paragraph 377.

378.   Facebook denies the allegations in Paragraph 378.

379.   Facebook denies the allegations in Paragraph 379.

380.   To the extent Paragraph 380 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 380.

381.   To the extent Paragraph 381 purports to refer to the terms of the FTC’s 2011

Complaint, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 381.

382.   Facebook denies the allegations Paragraph 382.

383.   Facebook denies the allegations in Paragraph 383.

384.   Facebook admits that for users prior to November 2009, a user’s name and

network were designated as public. Facebook further admits that users could control

access to the content and information they shared on Facebook through their privacy

settings. Facebook otherwise denies the allegations in Paragraph 384.

385.   Facebook denies the allegations in Paragraph 385.

386.   Facebook denies the allegations in Paragraph 386.
387.   Facebook admits that users can message other users through Facebook Messenger

and can limit the audiences for certain content and information. Facebook otherwise

denies the allegations in Paragraph 387.

388.   Facebook denies the allegations in Paragraph 388, except admits that a user’s

name, profile picture, gender, friend list, city, and networks have been previously

designated as public by default, but that users could change their settings to restrict the

audience for their gender, friend list, city, and networks.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   49                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 51 of 134




389.   Facebook denies the allegations in Paragraph 389, except admits that Facebook

began offering Privacy Check-Ups in 2014 to promote user engagement with their

settings, including by providing links to the settings menu.

390.   Facebook admits that Application Programming Interfaces or APIs, allow third-

parties to interact with the Facebook platform. Facebook otherwise denies the allegations

in Paragraph 390.

391.   Facebook admits the allegations in Paragraph 391.

392.   Facebook admits that in April 2018 it announced that it would be placing

additional restrictions on App access to the Events API, Group API, and Pages API.

Facebook otherwise denies the allegations in Paragraph 392.

393.   Facebook admits that Facebook’s Graph API is the primary way that third parties

interact with the Facebook platform. Facebook otherwise denies the allegations in

Paragraph 393.

394.   Facebook admits that Facebook launched Graph API v1.0, on April 21, 2010.

Facebook otherwise denies the allegations in Paragraph 394.

395.   Facebook denies the allegations in Paragraph 395, except admits that the

Facebook Platform allows third-party developers to build applications that interact with

the Facebook website.
396.   Facebook denies the allegations in Paragraph 396, but states that an API is a basic

technology that enables two computing systems to “talk” to one another through the

transmission of data, including “nodes” which generally refers to an “object” appearing

on the Facebook Platform, and admits that Facebook uses APIs to allow third-party

applications to interact with the Facebook website.

397.   Facebook denies the allegations in Paragraph 397.

398.   Facebook denies the allegations in Paragraph 398, except admits third-party

developers who built applications on the Facebook Platform were able to request

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   50                         MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 52 of 134




permissions from individual users to access certain information that user shared on

Facebook.

399.   Facebook denies the allegations in Paragraph 399, except admits that third-party

developers may be provided an “access token” to retrieve certain data through the Graph

API.

400.   To the extent Paragraph 400 purports to refer to a publicly available document or

graphic, Facebook refers the Court to that document or graphic, which speaks for itself,

for a true and correct representation of its contents. Facebook otherwise denies the

allegations in Paragraph 400.

401.   Facebook denies the allegations in Paragraph 401.

402.   To the extent Paragraph 402 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 402.

403.   Facebook denies the allegations in Paragraph 403.

404.   Facebook denies the allegations in Paragraph 404.

405.   Facebook denies the allegations in Paragraph 405.

406.   To the extent Paragraph 406 purports to refer to a publicly available document or

graphic, Facebook refers the Court to that document or graphic, which speaks for itself,
for a true and correct representation of its contents. Facebook otherwise denies the

allegations in Paragraph 406.

407.   Facebook denies the allegations in Paragraph 407, except admits that when

Facebook users choose to use their Facebook credentials to authenticate themselves to

third-party applications, they consent to Facebook sharing certain basic information about

them with that third-party application.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  51                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 53 of 134




408.   Facebook admits that Apps can access content and information that users share on

Facebook in line with users’ privacy and app settings and permissions. Facebook

otherwise denies the allegations in Paragraph 408.

409.   Facebook denies the allegations in Paragraph 409.

410.   To the extent Paragraph 410 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 410.

411.   To the extent Paragraph 411 purports to refer to a graphic obtained from a

publicly-accessible website, Facebook refers the Court to that website, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 410.

412.   Facebook denies the allegations in Paragraph 412.

413.   Facebook denies the allegations in Paragraph 413.

414.   Facebook denies the allegations in Paragraph 414.

415.   To the extent Paragraph 415 purports to refer to public statements made by third

parties, Facebook refers the Court to those statements, which speaks for themselves, for a

true and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 415.
416.   Facebook denies the allegations in Paragraph 416, except admits that Users may

view and share videos on the Facebook Platform.

417.   Facebook denies the allegations in Paragraph 417, except admits that Facebook

stores certain data pertaining to the videos accessible on the Facebook Platform.

418.   To the extent Paragraph 418 purports to refer to public statements, Facebook

refers the Court to those statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 418.

419.   Facebook denies the allegations in Paragraph 419.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   52                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 54 of 134




420.    Facebook denies the allegations in Paragraph 420.

421.    Facebook denies the allegations in Paragraph 421.

422.    To the extent Paragraph 422 purports to refer to publicly-filed documents,

Facebook refers the Court to those documents, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 422.

423.    To the extent Paragraph 423 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 423.

424.    Facebook denies the allegations in Paragraph 424, except admits that Graph API

functions are regularly updated—including in or around October 2015—and that these

updates may include changes to the categories of data third-party application to which

developers may request access.

425.    Facebook denies the allegations in Paragraph 425.

426.    Facebook denies the allegations in Paragraph 426.

427.    Facebook denies the allegations in Paragraph 427, except admits that Facebook

users have the ability to control how the information they choose to share on Facebook is

shared with other Facebook users.
428.    Facebook denies the allegations in Paragraph 428.

429.    Facebook denies the allegations in Paragraph 429.

430.    Facebook denies the allegations in Paragraph 430, except admits that it maintains

a site that provides information oriented toward third party application developers. To

the extent Paragraph 430 purports to refer to a publicly-accessible website, Facebook

refers the Court to that website, which speaks for itself, for a true and correct statement of

its contents.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   53                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 55 of 134




431.    To the extent Paragraph 431 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 431.

432.    To the extent Paragraph 432 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 432.

433.    Facebook denies the allegations in Paragraph 433.

434.    To the extent Paragraph 434 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 434.

435.    To the extent Paragraph 435 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 435.

436.    To the extent Paragraph 436 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 436.

437.    To the extent Paragraph 437 purports to refer to a publicly-accessible website,

Facebook refers the Court to that website, which speaks for itself, for a true and correct
statement of its contents. Facebook otherwise denies the allegations in Paragraph 437.

438.    Facebook denies the allegations in Paragraph 438, except admits that Facebook’s

Platform Policy is a document that governs Facebook’s relationship with third-party

applications. To the extent Paragraph 438 purports to characterize the contents of

Facebook’s Platform Policy, Facebook refers the Court to that document, which speaks

for itself, for a true and accurate account of its contents.

439.    Facebook denies the allegations in Paragraph 439.

440.    Facebook denies the allegations in Paragraph 440.

                         FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                               CONSOLIDATED COMPLAINT
                                    54                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 56 of 134




441.   To the extent Paragraph 441 purports to characterize the contents of an archived

version of Facebook’s Statement of Rights and Responsibilities, Facebook refers the

Court to that document, which speaks for itself, for a true and accurate account of its

contents. Facebook otherwise denies the allegations in Paragraph 441.

442.   Facebook denies the allegations in Paragraph 442.

443.   To the extent Paragraph 443 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that

the myPersonality app was developed on the Facebook Platform in 2007 by David

Stillwell and Michal Kosinski. Facebook otherwise denies the allegations in Paragraph

443.

444.   To the extent Paragraph 444 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

444 purports to refer to a publicly-accessible website, Facebook refers the Court to that

website, which speaks for itself, for a true and correct statement of its contents.

Facebook otherwise denies the allegations in Paragraph 444.

445.   To the extent Paragraph 445 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 445.
446.   To the extent Paragraph 446 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that in

November 2013, Aleksandr Kogan, a researcher affiliated with Cambridge University,

launched a third-party application, thisisyourdigitallife, on the Facebook Platform that

identified itself as a personality study for research purposes. Facebook otherwise denies

the allegations in Paragraph 446.




                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   55                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 57 of 134




447.   Facebook denies the allegations in Paragraph 447, except admits that Joseph

Chancellor was formerly a Facebook employee who was placed on administrative leave

in 2018.

448.   To the extent Paragraph 448 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 448.

449.   To the extent Paragraph 449 asserts facts regarding other parties, Facebook is

without knowledge and on that basis the allegations are denied. Facebook admits that the

thisisyourdigitallife application was downloaded by approximately 300,000 Facebook

users between November 2013 and December 2015, and otherwise denies the allegations

in Paragraph 449.

450.   To the extent Paragraph 450 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 450.

451.   To the extent Paragraph 451 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

451 purports to refer to public statements, Facebook refers the Court to those statements,

which speak for themselves, for a true and correct statement of their contents. Facebook
otherwise denies the allegations in Paragraph 451.

452.   Facebook admits that the thisisyourdigitallife application was downloaded by

approximately 300,000 Facebook users between November 2013 and December 2015

and that Facebook has estimated that Dr. Kogan and GSR may have shared information

in violation of Facebook’s platform policies from up to 87 million Facebook users with

third parties. Facebook otherwise denies the allegations in Paragraph 452.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  56                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 58 of 134




453.   To the extent Paragraph 453 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 453.

454.   To the extent Paragraph 454 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

454 purports to refers to statements, publications, and/or publicly-accessible websites,

Facebook refers the Court to those statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 454 and footnote 146.

455.   Facebook denies the allegations in Paragraph 455, except admits that Facebook

entered into a Settlement Agreement and Mutual Release of Claims with Kogan and GSR

in 2016.

456.   To the extent Paragraph 456 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 456.

457.   To the extent Paragraph 457 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 457.
458.   To the extent Paragraph 458 purports to refer to a publicly available document or

graphic, Facebook refers the Court to that document or graphic, which speaks for itself,

for a true and correct representation of its contents. Facebook otherwise denies the

allegations in Paragraph 458.

459.   To the extent Paragraph 459 purports to refer to a publicly available third-party

statement, Facebook refers the Court to that statement, which speaks for itself, for a true

and correct representation of its contents. Facebook otherwise denies the allegations in

Paragraph 459.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   57                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 59 of 134




460.   To the extent Paragraph 460 purports to refer to a publicly available third-party

statement, Facebook refers the Court to that statement, which speaks for itself, for a true

and correct representation of its contents. Facebook otherwise denies the allegations in

Paragraph 460.

461.   To the extent Paragraph 461 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

461 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 461.

462.   To the extent Paragraph 462 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

462 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook admits that Dr. Kogan and/or GSR requested extended permissions,

including the read_stream permission, in May 2014 and that Facebook denied that

request. Facebook otherwise denies the allegations in Paragraph 462.

463.   Facebook admits that in March 2018, it suspended the accounts of Strategic

Communication Laboratories and Cambridge Analytica. To the extent Paragraph 463
purports to refer to public statements, Facebook refers the Court to those public

statements, which speak for themselves, for a true and correct statement of their contents.

To the extent Paragraph 463 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 463.

464.   To the extent Paragraph 464 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   58                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 60 of 134




465.   To the extent Paragraph 465 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents.

466.   Facebook admits that its Chief Technology Officer Mike Schroepfer testified

before the U.K. House of Commons. To the extent Paragraph 466 purports to refer to

public statements or discovery responses, Facebook refers the Court to those statements,

which speak for themselves, for a true and correct statement of their contents. Facebook

otherwise denies the allegations in Paragraph 466.

467.   Facebook admits that, on April 9, 2018, it began to notify Facebook users as to

whether their data may have been shared with Cambridge Analytica in conjunction with a

broader effort to provide Facebook users with greater detail regarding the third-party

applications that they had authorized. Facebook lacks sufficient information to confirm

or deny the allegations as to Plaintiff Fischer. Facebook otherwise denies the allegations

in Paragraph 467.

468.   Facebook lacks sufficient information to confirm or deny the allegations as to

Plaintiff Johnson. Facebook otherwise denies the allegations in Paragraph 468.

469.   Facebook admits that the image in Paragraph 469 reflects the notice that certain

users received in 2018. Facebook lacks sufficient information to confirm or deny the
remaining allegations in Paragraph 469.

470.   To the extent Paragraph 470 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

470 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 470.




                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   59                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 61 of 134




471.   To the extent Paragraph 471 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 471.

472.   Facebook admits that in March 2018 its attorneys began an internal App

Developer Investigation as part of Facebook’s response to the episode involving

Cambridge Analytica, in anticipation of litigation regarding those events, and that this

investigation is ongoing. Facebook further admits that it has suspended apps associated

with about 400 developers, including many apps that are in the testing phase and not live

on the Facebook platform. Facebook otherwise denies the allegations in Paragraph 472.

473.   Facebook admits that Kogan violated Facebook’s Platform Policies by sharing

data from an app that was using Facebook Login with third-parties. Facebook otherwise

denies the allegations in Paragraph 473.

474.   To the extent Paragraph 474 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 474.

475.   To the extent Paragraph 475 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true
and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 475.

476.   To the extent Paragraph 476 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 476.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  60                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 62 of 134




477.   To the extent Paragraph 477 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents.

478.   Facebook denies the allegations in Paragraph 478.

479.   Facebook admits that it suspended AggregateIQ from the Facebook platform in

April 2018 while Facebook investigated reports that Aggregate IQ was affiliated with

SCL and may, as a result, have received Facebook user data in violation of Facebook’s

platform policies. Facebook further admits that it suspended Cubeyou from the Facebook

Platform in April 2018 while Facebook investigated reports that Cubeyou had used data

collected from Facebook for marketing purposes. Facebook otherwise denies the

allegations in Paragraph 479.

480.   Facebook admits that it suspended AggregateIQ from the Facebook platform in

April 2018 while Facebook investigated reports that Aggregate IQ was affiliated with

SCL and may, as a result, have received Facebook user data in violation of Facebook’s

platform policies. Facebook otherwise denies the allegations in Paragraph 480.

481.   Facebook admits that it suspended Cubeyou from the Facebook Platform in April

2018 while Facebook investigated reports that Cubeyou used data collected from

Facebook for marketing purposes. Facebook otherwise denies the allegations in
Paragraph 481.

482.   Facebook admits that it announced that as of September 20, 2019, it had

suspended apps associated with approximately 400 developers as part of its ongoing App

Developer Investigation. Facebook otherwise denies the allegations in Paragraph 482.

483.   Facebook admits it has engaged companies to build Facebook integrations for a

variety of devices, platforms, and products. Facebook further admits that it entered into

contractual agreements with these integration partners to strictly limit their ability to

access and use any Facebook data. Facebook further admits that it granted some

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   61                         MDL NO. 2843
                                                                      CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 63 of 134




integration partners access to certain data for integrations that required functionalities not

available through the Graph API. Facebook otherwise denies the allegations in

Paragraph 483.

484.   Facebook admits that the companies identified in Paragraph 484 have been

Facebook integration partners, except denies that a company named Apply has been an

integration partner. To the extent Paragraph 484 intends to refer to Apple, Inc., Facebook

admits that Apple has been a Facebook integration partner.

485.   To the extent Paragraph 484 purports to reference public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents.

486.   Facebook admits that it has engaged companies to build Facebook integrations for

a variety of devices, platforms, and products, including Blackberry, Huawei, Alibaba,

Yahoo, and Yandex. Facebook further admits that it entered into contractual agreements

with these integration partners to strictly limit their ability to access and use any

Facebook data. Facebook otherwise denies the allegations in Paragraph 486.

487.   Facebook denies the allegations in Paragraph 487.

488.   Facebook admits that integration partners, like other apps, were able to access

content and information of a user’s Friends. Facebook admits that Sandy Parakilas was
formerly an operations manager at Facebook. To the extent Paragraph 488 asserts facts

regarding other parties, Facebook is without knowledge, and on that basis, the allegations

are denied. Facebook otherwise denies the allegations in Paragraph 488.

489.   Facebook admits that integration partners, like other apps, were able to access

content and information of a user’s Friends. Facebook otherwise denies the allegations in

Paragraph 489.

490.   Facebook admits that integration partners, like other apps, were able to access

content and information of a user’s Friends. To the extent Paragraph 490 purports to

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   62                         MDL NO. 2843
                                                                      CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 64 of 134




refer to public statements, Facebook respectfully refers the Court to those public

statements, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 490.

491.   Facebook admits that it assigns unique App IDs for Apps registered to the

Facebook Platform. Facebook otherwise denies the allegations in Paragraph 491.

492.   Facebook admits that integration partners, like other apps, were able to access

Facebook user IDs. Facebook otherwise denies the allegations in Paragraph 492.

493.   To the extent the allegations in Paragraph 494 assert facts regarding other parties,

Facebook is without knowledge and, on that basis, the allegations are denied. Facebook

otherwise denies the allegations in Paragraph 493.

494.   To the extent Paragraph 494 purports to assert facts regarding public statements,

Facebook respectfully refers the Court to those public statements, which speak for

themselves, for a true and correct statement of their contents. Facebook otherwise denies

the allegations in Paragraph 494.

495.   To the extent Paragraph 495 purports to assert facts regarding public statements,

Facebook respectfully refers the Court to those public statements, which speak for

themselves, for a true and correct statement of their contents. Facebook otherwise denies

the allegations in Paragraph 495.
496.   Facebook admits that it granted a small number of Apps, which were not able to

transition to Graph API 2.0 by April 30, 2015, one-time and short-term extensions to

access certain user data after Facebook deprecated general access to Graph API 1.0.

Facebook otherwise denies the allegations in Paragraph 496.

497.   To the extent Paragraph 497 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

497 purports to refer to statements in a 2013 email, Facebook respectfully refers the



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  63                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 65 of 134




Court to that document, which speaks for itself, for a true and correct statement of its

contents. Facebook otherwise denies the allegations in Paragraph 497.

498.   To the extent Paragraph 498 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 498.

499.   To the extent Paragraph 499 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 499.

500.   To the extent Paragraph 500 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 500.

501.   Facebook admits that it granted a small number of Apps, who were not able to

transition to Graph API 2.0 by April 30, 2015, one-time and short-term extensions to

access certain user data after Facebook deprecated general access to Graph API 1.0.

Facebook otherwise denies the allegations in Paragraph 501.

502.   To the extent Paragraph 502 asserts facts regarding other parties, Facebook is
without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 502.

503.   Facebook denies the allegations in Paragraph 503.

504.   To the extent Paragraph 504 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 504.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   64                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 66 of 134




505.   To the extent Paragraph 505 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 505.

506.   Facebook admits that the companies listed in Paragraph 506 were granted one-

time and short-term extensions to access certain user data after Facebook deprecated

general access to Graph API 1.0 in 2015.

507.   Facebook admits that it granted a small number of Apps, who were not able to

transition to Graph API 2.0 by April 30, 2015, one-time extensions to access certain user

data after Facebook deprecated general access to Graph API 1.0. Facebook further

admits that the list it provided to Congress in June 2018 was complete to the best of

Facebook’s knowledge at the time, and that Facebook subsequently identified a small

number of additional Apps which had been granted one-time extensions. Facebook

otherwise denies the allegations in Paragraph 507.

508.   To the extent Paragraph 508 purports to refer to public statements, Facebooks

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents.

509.   Facebook denies the allegations in Paragraph 509.
510.   To the extent Paragraph 510 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

510 purports to refer to internal emails, Facebook respectfully refers the Court to those

documents, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 510.

511.   To the extent Paragraph 511 purports to refer to internal emails, Facebook

respectfully refers the Court to those documents, which speak for themselves, for a true



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  65                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 67 of 134




and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 511.

512.   To the extent Paragraph 512 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents.

513.   Facebook denies the allegations in Paragraph 513.

514.   Facebook admits that users can set a non-public privacy designation for their

Friends list. Facebook otherwise denies the allegations in Paragraph 514.

515.   To the extent Paragraph 515 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that it

has engaged companies to build Facebook integrations for a variety of devices, platforms,

and products. Facebook further admits that it entered into contractual agreements with

integration partners to strictly limit their ability to access and use any Facebook data.

Facebook otherwise denies the allegations in Paragraph 515.

516.   To the extent Paragraph 516 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

516 purports to refer to documents and public statements, Facebook respectfully refers

the Court to those documents and statements, which speak for themselves, for a true and
correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 516.

517.   Facebook denies the allegations in Paragraph 517.

518.   Facebook denies the allegations in Paragraph 518.

519.   Facebook denies the allegations in Paragraph 519.

520.   Facebook admits that it launched News Feed in 2006 and that the feature

displayed some of a user’s information in a feed to their Facebook friends. To the extent

Paragraph 2520 purports to refer to public statements, Facebook respectfully refers the

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   66                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 68 of 134




Court to those statements, which speak for themselves, for a true and correct statement of

their contents. Facebook otherwise denies the allegations in Paragraph 520.

521.   Facebook admits that it launched the Beacon feature in 2007, which published

certain information regarding users’ activities on third-party websites to their Facebook

News Feeds. To the extent Paragraph 521 purports to refer to public statements,

Facebook respectfully refers the Court to those statements, which speak for themselves,

for a true and correct statement of their contents. Facebook otherwise denies the

allegations in Paragraph 521.

522.   Facebook admits that in 2008, the Canadian Internet Policy and Public Interest

Clinic (“CIPPIC”) filed a complaint against Facebook with the Canadian Privacy

Commissioner (“CPC”) regarding certain data privacy issues. Facebook further admits

that the CPC conducted a review of Facebook’s privacy policies and that Facebook

ultimately agreed to accept the CPC’s recommendations for certain technological

changes, including a new permissions model that would require Apps to specify the

categories of information they wish to access and obtain express permission from users

before any data is shared. Facebook otherwise denies the allegations in Paragraph 522.

523.   Facebook denies the allegations in Paragraph 523.

524.   Facebook admits that it updated its privacy settings in 2009. To the extent
Paragraph 524 asserts facts regarding other parties, Facebook is without knowledge and,

on that basis, the allegations are denied. Facebook otherwise denies the allegations in

Paragraph 524.

525.   To the extent the Paragraph purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 525.



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  67                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 69 of 134




526.   To the extent Paragraph 526 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 526.

527.   To the extent the Paragraph purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 527.

528.   Facebook admits that it entered into a Consent Decree with the FTC which was

finalized in 2012. To the extent Paragraph 528 refers to a public order, Facebook

respectfully refers the Court to that order, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 528.

529.   To the extent Paragraph 529 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook admits that the anonymous login

feature was not broadly implemented. Facebook otherwise denies the allegations in

Paragraph 529.

530.   To the extent Paragraph 530 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true
and correct statement of their contents. Facebook otherwise admits the allegations in

Paragraph 530.

531.   To the extent Paragraph 531 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 531.

532.   Facebook denies the allegations in Paragraph 532.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   68                         MDL NO. 2843
                                                                      CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 70 of 134




533.   To the extent Paragraph 533 refers to a 2016 memo, Facebook respectfully refers

the Court to that memo, which speaks for itself, for a true and correct statement of its

contents. Facebook otherwise denies the allegations in Paragraph 533.

534.   Facebook denies the allegations in Paragraph 534.

535.   Facebook denies the allegations in Paragraph 535.

536.   Facebook denies the allegations in Paragraph 536.

537.   Facebook denies the allegations in Paragraph 537.

538.   To the extent Paragraph 538 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 538.

539.   To the extent Paragraph 539 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 539.

540.   To the extent Paragraph 540 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 540.

541.   To the extent Paragraph 541 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise
denies the allegations in Paragraph 541.

542.   To the extent Paragraph 542 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 542.

543.   To the extent Paragraph 543 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 543.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   69                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 71 of 134




544.    To the extent Paragraph 544 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 544.

545.    To the extent Paragraph 545 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 545.

546.    To the extent Paragraph 546 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 546.

547.    To the extent Paragraph 547 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 547.

548.    To the extent Paragraph 548 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis the allegations are denied. To the extent Paragraph

548 purports to refer to email statements, Facebook respectfully refers the Court to those

emails, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 548.

549.    Facebook denies the allegations in Paragraph 549.
550.    To the extent Paragraph 550 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that

under the 2012 Consent Decree with the FTC, Facebook agreed to obtain initial and

biennial assessments from a third-party professional regarding Facebook’s privacy

program. To the extent Paragraph 550 purports to refer to a letter, Facebook respectfully

refers the Court to the letter, which speaks for itself, for a true and correct statement of its

contents. Facebook otherwise denies the allegations in Paragraph 550.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   70                         MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 72 of 134




551.   To the extent Paragraph 551 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 551.

552.   Facebook admits that Sandberg appeared before the United States Senate on or

around September 4, 2018, that Sandberg was asked to release unredacted PwC

assessments, and that Facebook did not publicly release unredacted PwC assessments in

response to that request. Facebook otherwise denies the allegations in Paragraph 552.

553.   Facebook denies the allegations in Paragraph 553.

554.   To the extent Paragraph 554 purports to refer to public documents, Facebook

respectfully refers the Court to those documents, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 554.

555.   To the extent Paragraph 555 refers to the statements of other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 555.

556.   Facebook denies the allegations in Paragraph 556.

557.   To the extent Paragraph 557 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise
denies the allegations in Paragraph 557.

558.   To the extent Paragraph 558 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits that in

2017, certain Apps could access users’ friend lists, consistent with users’ privacy and

application settings and permissions. Facebook otherwise denies the allegations in

Paragraph 558.

559.   Facebook admits that Apps like Microsoft’s Bing, Pandora, and Rotten Tomatoes

could access user content and information, consistent with users’ privacy and application

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  71                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 73 of 134




settings and permissions, in 2017. Facebook otherwise denies the allegations in

Paragraph 559.

560.   Facebook admits that in 2017 some Apps had access to Facebook unique user

IDs, consistent with users’ privacy and application settings and permissions. Facebook

otherwise denies the allegations in Paragraph 560.

561.   Facebook denies the allegations in Paragraph 561.

562.   To the extent Paragraph 562 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 562.

563.   Facebook denies the allegations in Paragraph 563.

564.   Facebook admits that it implemented a comprehensive privacy program following

its 2012 Consent Decree with the FTC. To the extent Paragraph 564 otherwise purports

to refer to public statements, Facebook refers the Court to those public statements, which

speak for themselves, for a true and correct statement of their contents. Facebook

otherwise denies the allegations in Paragraph 564.

565.   Facebook denies the allegations in Paragraph 565.

566.   To the extent Paragraph 566 relates to an internal email, Facebook respectfully

refers the Court to that documents, which speaks for itself, for a true and correct
statement of its contents. Facebook otherwise denies the allegations in Paragraph 566.

567.   To the extent Paragraph 567 relates to an internal email, Facebook respectfully

refers the Court to that documents, which speaks for itself, for a true and correct

statement of its contents. Facebook otherwise denies the allegations in Paragraph 567.

568.   Facebook denies the allegations in Paragraph 568.

569.   Facebook admits that Facebook’s Platform Policy is a document governing

Facebook’s relationship with third-party applications. To the extent Paragraph 569

purports to characterize the contents of Facebook’s Platform Policy, Facebook refers the

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   72                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 74 of 134




Court to that document, which speaks for itself, for a true and accurate account of its

contents. Facebook otherwise denies the allegations in Paragraph 569.

570.   To the extent Paragraph 570 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

570 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 570.

571.   Facebook denies the allegations in Paragraph 571.

572.   Facebook admits that in May 2014, Alexander Kogan requested extended

permissions for the thisisyourdigitallife app and that Facebook denied the request.

Facebook further admits that the thisisyourdigitallife app retained access to certain user

information through Graph API v1.0 until April 30, 2015. To the extent Paragraph 572

purports to refer to public statements, Facebook refers the Court to those public

statements, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 572.

573.   To the extent Paragraph 573 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 573.
574.   Facebook denies the allegations in Paragraph 574.

575.   To the extent Paragraph 575 purports to refer to a publicly available article,

Facebook refers the Court to that article, which speaks for itself, for a true and correct

representation of its contents. Facebook admits that it conducted an internal investigation

regarding Kogan, GSR, and Cambridge Analtyica after the Guardian published a

December 2015 article regarding Kogan and Cambridge Analytica and that in 2016

Facebook entered into a Settlement Agreement and Mutual Release of Claims with

Kogan and GSR. Facebook otherwise denies the allegations in Paragraph 575.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   73                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 75 of 134




576.   To the extent Paragraph 576 asserts facts regarding other parties, Facebook is

without knowledge and on that basis the allegations are denied. To the extent Paragraph

576 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 576.

577.   To the extent Paragraph 577 asserts facts regarding other parties, Facebook is

without knowledge and on that basis the allegations are denied. To the extent Paragraph

577 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 577.

578.   Facebook denies the allegations in Paragraph 578.

579.   Facebook denies the allegations in Paragraph 579.

580.   Facebook denies the allegations in Paragraph 580.

581.   Facebook denies the allegations in Paragraph 581.

582.   Facebook denies the allegations in Paragraph 582.

583.   Facebook denies the allegations in Paragraph 583.

584.   Facebook denies the allegations in Paragraph 584.

585.   To the extent Paragraph 585 asserts legal conclusions, no response is required.
To the extent Paragraph 585 purports to refer to the terms of Facebook’s policies,

Facebook respectfully refers the Court to those documents, which speak for themselves,

for a true and correct statement of their contents. Facebook otherwise denies the
allegations in Paragraph 585.

586.   To the extent Paragraph 586 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 586.

587.   Facebook admits that the SRR functioned as Facebook’s terms of service and that

it maintained a Data Policy, both of which have undergone revisions, but their disclosures

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   74                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 76 of 134




regarding data privacy have been consistently clear and accurate. Facebook otherwise

denies the allegations in Paragraph 587.

588.   To the extent Paragraph 588 asserts legal conclusions, no response is required.

To the extent Paragraph 588 relates to the statement or actions of other parties, Facebook

is without knowledge and, on that basis, denies the allegations. To the extent Paragraph

588 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 588.

589.   To the extent Paragraph 589 purports to refer to a statements in Facebook’s SRR

and Data Policy, Facebook refers the Court to those documents, which speaks for

themselves, for a true and correct representation of their contents.

590.   Paragraph 590 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 590.

591.   Paragraph 591 contains legal conclusions to which no response is required.
Facebook otherwise denies the allegations in Paragraph 591.

592.   Facebook denies the allegations in Paragraph 592.

593.   To the extent Paragraph 593 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a
true and correct statement of its contents. Facebook otherwise admits that the SRR told

users that “You own all of the content and information you post on Facebook, and you

can control how it is shared through your privacy [hyperlinked] and application
[hyperlinked] settings.”

594.   To the extent Paragraph 594 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook admits that its Data Policy

explained how users could limit friends’ sharing with third-party apps.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   75                         MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 77 of 134




595.   Facebook denies the allegations in Paragraph 595.

596.   To the extent Paragraph 596 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 596.

597.   To the extent Paragraph 597 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 597.

598.   To the extent Paragraph 598 relates to the statements or actions of other parties,

Facebook is without knowledge and, on that basis, denies the allegations. Facebook

otherwise denies the allegations in Paragraph 598.

599.   To the extent Paragraph 599 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,
for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 599.

600.   Facebook denies the allegations in Paragraph 600.

601.   Facebook denies the allegations in Paragraph 601.
602.   Facebook denies the allegations in Paragraph 602.

603.   To the extent Paragraph 603 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a
true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 603.

604.   To the extent Paragraph 604 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  76                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 78 of 134




true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 604.

605.   To the extent Paragraph 605 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 605.

606.   To the extent Paragraph 606 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 606.

607.   Facebook denies the allegations in Paragraph 607.

608.   Facebook admits that metadata is a set of data that describes and gives

information about other data. Facebook otherwise denies the allegations in Paragraph

608.
609.   Facebook denies the allegations in Paragraph 609.

610.   Facebook denies the allegations in Paragraph 610.

611.   Facebook denies the allegations in Paragraph 611.

612.   To the extent Paragraph 612 purports to characterize the contents of Facebook’s
SRR, Facebook respectfully refers the Court to that document, which speaks for itself, for

a true and accurate statement of its contents. Facebook otherwise denies the allegations

in Paragraph 612.
613.   To the extent Paragraph 613 asserts legal conclusions, no response is required.

To the extent Paragraph 613 purports to characterize the contents of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and accurate account of its contents. Facebook otherwise denies the allegations in

Paragraph 613.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   77                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 79 of 134




614.   To the extent Paragraph 614 purports to characterize the contents of Facebook’s

SRR, Facebook respectfully refers the Court to that document, which speaks for itself, for

a true and accurate account of its contents. Facebook otherwise denies the allegations in

Paragraph 614.

615.   Facebook denies the allegations in Paragraph 615, but admits that Facebook

entered into agreements with certain integration partners so that Facebook and those

companies could offer Facebook users a way to receive Facebook or Facebook

experiences on a variety of devices, operating systems, and other products.

616.   To the extent Paragraph 616 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 616.

617.   To the extent Paragraph 617 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,
for a true and correct statement of its contents. To the extent Paragraph 617 asserts facts

regarding other parties, Facebook is without knowledge and on that basis, the allegations

are denied. Facebook otherwise denies the allegations in Paragraph 617.

618.   Facebook denies the allegations in Paragraph 618.
619.   To the extent Paragraph 619 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations
in Paragraph 619.

620.   Facebook denies the allegations in Paragraph 620.

621.   To the extent Paragraph 621 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  78                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 80 of 134




itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 621.

622.   Facebook denies the allegations in Paragraph 622.

623.   Facebook denies the allegations in Paragraph 623.

624.   To the extent Paragraph 624 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 624.

625.   To the extent Paragraph 625 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 625.

626.   To the extent Paragraph 626 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 626.

627.   To the extent Paragraph 627 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for
itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 627.

628.   To the extent Paragraph 628 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,
for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 628.

629.   To the extent Paragraph 629 purports to refer to the terms of Facebook’s SRR,
Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 629.

630.   To the extent Paragraph 630 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  79                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 81 of 134




for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 630.

631.   To the extent Paragraph 631 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 631.

632.   To the extent Paragraph 632 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 632.

633.   To the extent Paragraph 633 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 633.
634.   Facebook denies the allegations in Paragraph 634.

635.   To the extent Paragraph 635 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the
allegations in Paragraph 635.

636.   To the extent Paragraph 636 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,
for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 636.

637.   To the extent Paragraph 637 purports to refer to the terms of Facebook’s Data

Policy, Facebook respectfully refers the Court to that document, which speaks for itself,



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  80                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 82 of 134




for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 637.

638.   To the extent Paragraph 638 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 638.

639.   Facebook denies the allegations in Paragraph 639.

640.    To the extent Paragraph 640 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 640.

641.   To the extent Paragraph 641 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and correct statement of its contents. Facebook otherwise denies the allegations in
Paragraph 641.

642.   To the extent Paragraph 642 asserts legal conclusions, no response is required.

To the extent Paragraph 642 purports to refer to publicly available documents, Facebook

refers the Court to those documents, which speak for themselves, for a true and correct
representation of their contents. Facebook otherwise denies the allegations in Paragraph

642.

643.   To the extent Paragraph 643 asserts legal conclusions, no response is required.
Facebook otherwise denies the allegations in Paragraph 643.

644.   Facebook denies the allegations in Paragraph 644.

645.   To the extent Paragraph 645 purports to refer to the contents of Facebook’s sign-

up page Facebook respectfully refers the Court to that document, which speaks for itself,



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  81                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 83 of 134




for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 645.

646.   To the extent Paragraph 646 purports to refer to the contents of Facebook’s sign-

up page Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 646.

647.   To the extent Paragraph 647 purports to refer to the contents of Facebook’s sign-

up page Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 647.

648.   To the extent Paragraph 648 purports to refer to the contents of Facebook’s sign-

up page, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 648.
649.   To the extent Paragraph 649 purports to refer to the contents of Facebook’s sign-

up page, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 649.
650.   To the extent Paragraph 650 purports to refer to the contents of Facebook’s sign-

up page, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations
in Paragraph 650.

651.   To the extent Paragraph 651 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 651.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  82                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 84 of 134




652.   To the extent Paragraph 652 purports to refer to the terms of Facebook’s SRR or

Data Policy, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 652.

653.   To the extent Paragraph 653 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 653.

654.   To the extent Paragraph 654 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a

true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 654.

655.   To the extent Paragraph 655 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a
true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 655.

656.   To the extent Paragraph 656 purports to refer to the terms of Facebook’s SRR,

Facebook respectfully refers the Court to that document, which speaks for itself, for a
true and correct statement of its contents. Facebook otherwise denies the allegations in

Paragraph 656.

657.   Facebook denies the allegations in Paragraph 657. To complete the process of
signing up for Facebook, all users agreed to the Data Policy. Additionally, even after

sign-up, the Data Policy was always easily accessible from every page on Facebook, and

many of Facebook’s other disclosures provided links to it.

658.   Facebook denies the allegations in Paragraph 658, except admits that the Data

Policy was always easily accessible from every page on Facebook.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  83                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 85 of 134




659.   Facebook denies the allegations in Paragraph 659, except admits that the Data

Policy was always easily accessible from every page on Facebook.

660.   Facebook denies the allegations in Paragraph 660, except admits that the Data

Policy was always easily accessible from every page on Facebook.

661.   Facebook denies the allegations in Paragraph 661, except admits that the Data

Policy was always easily accessible from every page on Facebook.

662.   Facebook denies the allegations in Paragraph 662, except admits that the Data

Policy was always easily accessible from every page on Facebook.

663.   Facebook denies the allegations in Paragraph 663, except admits that the Data

Policy was always easily accessible from every page on Facebook.

664.   Facebook denies the allegations in Paragraph 664, except admits that the Data

Policy was always easily accessible from every page on Facebook.

665.   Facebook denies the allegations in Paragraph 665.

666.   Facebook denies the allegations in Paragraph 666.
667.   Facebook denies the allegations in Paragraph 667.

668.   Facebook denies the allegations in Paragraph 668.

669.   Facebook denies the allegations in Paragraph 669.

670.   To the extent Paragraph 670 asserts facts regarding other parties, Facebook is
without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

670 asserts legal conclusions, no response is required. Facebook otherwise denies the

allegations in Paragraph 670.
671.   To the extent Paragraph 671 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

671 purports to refer to public statements, Facebook respectfully refers the Court to those

statements, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 671.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  84                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 86 of 134




672.   To the extent Paragraph 672 purports to refer to the contents of the FTC’s 2012

Consent Decree, Facebook respectfully refers the Court to that document, which speaks

for itself, for a true and accurate account of its contents. Facebook otherwise denies the

allegations in Paragraph 672.

673.   To the extent Paragraph 673 refers to public filings, Facebook respectfully refers

the Court to those documents, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 673.

674.   To the extent Paragraph 674 purports to refer to EPIC’s complaint, Facebook

respectfully refers the Court to that document, which speaks for itself, for a true and

accurate statement of its contents. Facebook otherwise denies the allegations in

Paragraph 674.

675.   To the extent Paragraph 675 purports to refer to the allegations in the FTC’s 2011

Complaint, Facebook respectfully refers the Court to that document, which speaks for

itself, for a true and correct statement of its content. Facebook otherwise denies the
allegations in Paragraph 675.

676.   To the extent Paragraph 676 purports to refer to the terms of the FTC’s 2012

Consent Decree, Facebook respectfully refers the Court to that document, which speaks

for itself, for a true and correct statement of its contents. To the extent Paragraph 676
asserts facts regarding other parties, Facebook is without knowledge and, on that basis,

the allegations are denied.

677.   To the extent Paragraph 677 purports to refer to the terms of the 2012 Consent
Decree, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its content.

678.   To the extent Paragraph 678 purports to refer to the allegations in the FTC’s

Complaint, Facebook respectfully refers the Court to that document, which speaks for



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   85                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 87 of 134




itself, for a true and correct statement of its contents. Facebook otherwise denies the

allegations in Paragraph 678.

679.   To the extent Paragraph 679 purports to refer to the terms of the 2012 Consent

Decree, Facebook respectfully refers the Court to that document, which speaks for itself,

for a true and correct statement of its contents. Facebook otherwise denies the allegations

in Paragraph 679.

680.   To the extent Paragraph 680 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 680.

681.   To the extent Paragraph 681 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 681.

682.   Facebook admits that a proposed settlement agreement, including a modified
Consent Decree, is pending approval before the U.S. District Court for the District of

Columbia. Facebook otherwise denies the allegations in Paragraph 682.

683.   To the extent Paragraph 683 purports to refer to the DCMS Committee’s report,

Facebook respectfully refers the Court to that document, which speaks for itself, for a
true and correct statement of its content. Facebook otherwise denies the allegations in

Paragraph 683.

684.   To the extent Paragraph 684 asserts facts regarding other parties, Facebook is
without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

684 purports to refer to the DCMS Committee’s report, Facebook respectfully refers the

Court to that document, which speaks for itself, for a true and correct statement of its

content. Facebook otherwise denies the allegations in Paragraph 684.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   86                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 88 of 134




685.    To the extent Paragraph 685 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 685, except admits that apps were given a one-year

period from 2014 to 2015 in which to transition to Graph API v2.0. After the April 30,

2015 transition deadline, Facebook began deprecating Graph API v1.0 and within one

month, only a small number of apps that needed more time to transition could potentially

access friend data through Graph API v1.0. Nearly all of these apps lost access to Graph

API v1.0 by December 31, 2015, with the numbers dwindling even further by the end of

2016.

686.    To the extent Paragraph 686 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. To the extent Paragraph 686 purports to refer to the

DCMS Committee’s report, Facebook respectfully refers the Court to that document,

which speaks for itself, for a true and correct statement of its content. Facebook
otherwise denies the allegations in Paragraph 686.

687.    To the extent Paragraph 687 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in
Paragraph 687.

688.    To the extent Paragraph 688 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and
correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 688.

689.    To the extent Paragraph 689 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 689.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  87                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 89 of 134




690.   To the extent Paragraph 690 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

690 purports to refer to public statements, Facebook refers the Court to those public

statements, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 690.

691.   To the extent Paragraph 691 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

691 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 691 except admits that

the ICO issued a £500,000 fine against Facebook.

692.   To the extent Paragraph 692 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

692 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 692.

693.   To the extent Paragraph 693 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph
693 purports to refer to a publicly available third-party statement, Facebook refers the

Court to that statement, which speaks for itself, for a true and correct representation of its

contents. Facebook otherwise denies the allegations in Paragraph 693.

694.   To the extent Paragraph 694 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

694 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 694.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   88                         MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 90 of 134




695.   To the extent Paragraph 695 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

695 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 695, except admits that

the AGCM fined Facebook €10 million.

696.   To the extent Paragraph 696 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 696.

697.   To the extent Paragraph 697 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

697 purports to refer to a publicly-filed document, Facebook refers the Court to that

document, which speaks for itself, for a true and correct representation of its contents.

Facebook admits that, on December 29, 2018, the District of Columbia filed a Complaint

for Violations of the Consumer Protection Procedures Act against Facebook Inc. in the

Superior Court for the District of Columbia, but otherwise denies the allegations in

Paragraph 696.

698.   Facebook admits that certain state attorneys general have investigated Facebook
relating to user privacy and that certain other attorneys general have joined their

investigations. Facebook otherwise denies the allegations in Paragraph 698.

699.    Facebook denies the allegations in Paragraph 699.

700.   Facebook admits that, in or around 2012, it was the defendant in a class action

suit styled as Fraley v. Facebook Inc., which related to Facebook’s “Sponsored Stories”

and that this case ultimately settled. Facebook otherwise denies the allegations in

Paragraph 700.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   89                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 91 of 134




701.   Facebook admits that a class-action lawsuit styled as In re Facebook Biometric

Information Privacy Litigation was filed against Facebook and relates to Facebook’s

photo-scanning technology. Facebook otherwise denies the allegations in Paragraph 701.

702.   Facebook admits that the Belgium commission for the protection of privacy sued

Facebook in a Belgian court for claims arising out of Facebook’s use of certain “cookie”

technology and that the Belgian court issued a judgment against Facebook in 2018.

Facebook otherwise denies the allegations in Paragraph 702.

703.   To the extent Paragraph 703 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

703 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 703.

704.   To the extent Paragraph 704 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

704 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 704, except admits that

the French Commission Nationale de I’Informatique et des Libertés (CNIL) fined
Facebook €150,000 in 2017.

705.   To the extent Paragraph 705 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook admits it was

fined $122 million by the European Union’s antirust commission for alleged violations of

the European Union’s merger rules, but otherwise denies the allegations in Paragraph

705.

706.   To the extent Paragraph 706 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  90                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 92 of 134




706 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 706, except admits that

the AEPD fined Facebook €1.2 million in 2017.

707.   To the extent Paragraph 707 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

707 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 707.

708.   To the extent Paragraph 708 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

708 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 708.

709.   To the extent Paragraph 709 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

709 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their
contents. Facebook otherwise denies the allegations in Paragraph 709.

710.   To the extent Paragraph 710, including subparts (a) through (k), asserts facts

regarding other parties, Facebook is without knowledge and, on that basis, the allegations

are denied. To the extent Paragraph 710, including subparts (a) through (k), purports to

refer or summarize a publicly-available report and the documents cited therein, Facebook

refers the Court to that report, which speaks for itself, for a true and correct

representation of their contents. Facebook otherwise denies the allegations in Paragraph

710, including subparts (a) through (k).

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   91                         MDL NO. 2843
                                                                      CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 93 of 134




711.   To the extent Paragraph 711 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 711.

712.   To the extent Paragraph 712 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 712.

713.   To the extent Paragraph 713 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 713.

714.   To the extent Paragraph 714 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 714.

715.   To the extent Paragraph 715 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and
correct statement of their contents. To the extent Paragraph 715 asserts legal

conclusions, no response is required. Facebook otherwise denies the allegations in

Paragraph 715.

716.   To the extent Paragraph 716 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

716 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 716.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  92                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 94 of 134




717.   Facebook denies the allegations in Paragraph 717.

718.   To the extent Paragraph 718 purports to refer to third-party statements, Facebook

refers the Court to those statements, which speak for themselves, for a true and correct

representation of their contents. Facebook otherwise denies the allegations in Paragraph

718 except admits that Mr. Zuckerberg is able to exercise voting rights with respect to a

majority of the voting power of Facebook’s outstanding capital stock.

719.   To the extent Paragraph 719 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 719.

720.   To the extent Paragraph 720 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 720.

721.   To the extent Paragraph 721 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 721.
722.   To the extent Paragraph 722 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 722.

723.   To the extent Paragraph 723 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 723.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  93                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 95 of 134




724.   To the extent Paragraph 724 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 724.

725.   To the extent Paragraph 725 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 725.

726.   To the extent Paragraph 726 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 726.

727.   To the extent Paragraph 727 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 727.

728.   To the extent Paragraph 728 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and
correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 728.

729.   To the extent Paragraph 729 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 729.

730.   To the extent Paragraph 730 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  94                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 96 of 134




correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 730.

731.   To the extent Paragraph 731 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 731.

732.   Facebook denies the allegations in Paragraph 732.

733.   To the extent Paragraph 733 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 733.

734.   To the extent Paragraph 734 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 734.

735.   To the extent Paragraph 735 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

735 purports to refer to third-party statements, Facebook refers the Court to those
statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 735.

736.   To the extent Paragraph 736 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 736.

737.   To the extent Paragraph 737 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  95                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 97 of 134




correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 737.

738.   To the extent Paragraph 738 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 738.

739.   To the extent Paragraph 739 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 739.

740.   To the extent Paragraph 740 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 740.

741.   To the extent Paragraph 741 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 741.
742.   Facebook denies the allegations in Paragraph 742, except admits that Mr.

Zuckerberg is responsible for setting the overall direction and product strategy for

Facebook.

743.   Facebook denies the allegations in Paragraph 743.

744.   To the extent Paragraph 744 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 744.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  96                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 98 of 134




745.   To the extent Paragraph 745 purports to refer to third-party statements, Facebook

refers the Court to those statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 745.

746.   Facebook denies the allegations in Paragraph 746.

747.   Facebook denies the allegations in Paragraph 747.

748.   To the extent Paragraph 748 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 748.

749.   To the extent Paragraph 749 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 749.

750.   To the extent Paragraph 750 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 750.

751.   Facebook denies the allegations in Paragraph 751.

752.   To the extent Paragraph 752 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

752 purports to refer to third-party statements, Facebook refers the Court to those
statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 752.

753.   To the extent Paragraph 753 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

753 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 753.



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  97                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 99 of 134




754.   To the extent Paragraph 754 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

754 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 754.

755.   To the extent Paragraph 755 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

755 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 755.

756.   To the extent Paragraph 756 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

756 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 756.

757.   To the extent Paragraph 757 assert legal conclusions, no response is necessary.

Facebook otherwise denies the allegations in Paragraph 757.

758.   To the extent Paragraph 758 asserts facts regarding other parties, Facebook is
without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

758 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 758.

759.   To the extent Paragraph 759 asserts facts regarding other parties, Facebook is

without knowledge and on that basis the allegations are denied. To the extent Paragraph

759 purports to refer to third-party statements, Facebook refers the Court to those



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  98                         MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 100 of 134




statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 759.

760.   Facebook admits that, on July 24, 2018, the Attorney General for Washington

State announced that his office had signed a binding agreement with Facebook relating to

third-party advertising on the Facebook Platform. Facebook also admits the U.S.

Department of Housing and Urban Development filed a Complaint against Facebook

under the Fair Housing Act also related to third-party advertising on August 13, 2018.

To the extent Paragraph 760 purports to refer to third-party statements, Facebook refers

the Court to those statements, which speak for themselves, for a true and correct

representation of their contents. Facebook otherwise denies the allegations in Paragraph

760.

761.   To the extent Paragraph 761 refers to the motivations of third parties, Facebook is

without knowledge and, on that basis, the allegations are denied.

762.   To the extent Paragraph 762 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 762.

763.   To the extent Paragraph 763 asserts facts regarding other parties, Facebook is
without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

763 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 763.

764.   To the extent Paragraph 764 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

764 purports to refer to third-party statements, Facebook refers the Court to those



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  99                         MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 101 of 134




statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 764.

765.   Facebook denies the allegations in Paragraph 765.

766.   To the extent Paragraph 766 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

766 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 766.

767.   To the extent Paragraph 767 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

767 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 767.

768.   Facebook denies the allegations in Paragraph 768.

769.   To the extent Paragraph 769 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

769 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their
contents. Facebook otherwise denies the allegations in Paragraph 769.

770.   To the extent Paragraph 770 asserts facts regarding other parties, Facebook is

without knowledge, and on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 770.

771.   To the extent Paragraph 771 purports to refer to public statements, Facebook

respectfully refers the Court to those public statements, which speak for themselves, for a

true and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 771.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  100                        MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 102 of 134




772.   To the extent Paragraph 772 asserts facts regarding other parties, Facebook is

without knowledge, and on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 772.

773.   To the extent Paragraph 773 asserts facts regarding other parties, Facebook is

without knowledge, and on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 773.

774.   To the extent Paragraph 774 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 774.

775.   To the extent Paragraph 775 purports to refer to public statements, Facebook

respectfully refers the Court to those statements, which speak for themselves, for a true

and correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 775.

776.   To the extent Paragraph 776 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 776.

777.   To the extent Paragraph 777 assert legal conclusions, no response is necessary.

Facebook otherwise denies the allegations in Paragraph 777.
778.   Facebook denies the allegations in Paragraph 778.

779.   Facebook denies the allegations in Paragraph 779.

780.   Facebook denies the allegations in Paragraph 780.

781.   Facebook denies the allegations in Paragraph 781.

782.   Facebook denies the allegations in Paragraph 782.

783.   Facebook denies the allegations in Paragraph 783.




                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  101                        MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 103 of 134




784.   To the extent Paragraph 784 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 784.

785.   Facebook denies the allegations in Paragraph 785.

786.   Facebook denies the allegations in Paragraph 786.

787.   Facebook denies the allegations in Paragraph 787.

788.   To the extent Paragraph 789 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 788.

789.   Facebook denies the allegations in Paragraph 789.

790.   To the extent Paragraph 790 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 790.

791.   To the extent Paragraph 791 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 791.

792.   To the extent Paragraph 792 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise
denies the allegations in Paragraph 792.

793.   Facebook denies the allegations in Paragraph 793.

794.   Facebook denies the allegations in Paragraph 794.

795.   Facebook denies the allegations in Paragraph 795.

796.   Facebook denies the allegations in Paragraph 796.

797.   To the extent Paragraph 797 purports to refer to Facebook’s Statement of Rights

And Responsibilities and public statements, Facebook respectfully refers the Court to that



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  102                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 104 of 134




document and public statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 798.

798.   To the extent Paragraph 798 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 798.

799.   Facebook denies the allegations in Paragraph 799.

800.   To the extent Paragraph 800 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 800.

801.   Facebook denies the allegations in Paragraph 801.

802.   Facebook denies the allegations in Paragraph 802.

803.   To the extent Paragraph 803 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

803 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 803.

804.   Facebook denies the allegations in Paragraph 804.

805.   Facebook denies the allegations in Paragraph 805, except admits that it conducted
an investigation into Cambridge Analytica and the thisisyourdigitallife app following the

publication of the Guardian’s December 2015 article.

806.   Facebook denies the allegations in Paragraph 806.

807.   Facebook denies the allegations in Paragraph 807, except admits that Facebook

entered into a Settlement Agreement and Mutual Release of Claims with Kogan and GSR

in 2016.

808.   To the extent Paragraph 808 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  103                        MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 105 of 134




correct statement of their contents. Facebook otherwise denies the allegations in

Paragraph 808.

809.   To the extent Paragraph 809 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

809 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 809.

810.   To the extent Paragraph 810 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

810 purports to refer to third-party statements, Facebook refers the Court to those

statements, which speak for themselves, for a true and correct representation of their

contents. Facebook otherwise denies the allegations in Paragraph 810.

811.   To the extent Paragraph 811 purports to refer to public statements, Facebook

refers the Court to those public statements, which speak for themselves, for a true and

correct statement of their contents. Facebook admits that, on April 9, 2018, it began to

notify Facebook users as to whether their data may have been shared with Cambridge

Analytica in conjunction with a broader effort to provide Facebook users with greater

detail regarding the third-party applications that they had authorized. Facebook
otherwise denies the allegations in Paragraph 811.

812.   Facebook admits that its Terms of Service provide for claims relating to

Facebook’s terms or products to be resolve exclusively in the U.S. District Court for the

Northern District of California or in a California state court in San Mateo County.

813.   Facebook admits that the Terms of Service contain a California choice-of-law

provision.

814.   Paragraph 814 contains conclusions of law for which no response is required.

815.   Facebook incorporates by reference its responses to Paragraphs 1-814.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  104                        MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 106 of 134




816.    Paragraph 816 contains conclusions of law for which no response is required.

817.    Paragraph 817 contains conclusions of law for which no response is required.

818.    Paragraph 818 contains conclusions of law for which no response is required.

819.    Paragraph 819 contains conclusions of law for which no response is required.

820.    Paragraph 820 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 820.

821.    Paragraph 821 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 821.

822.    Paragraph 822 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 822.

823.    Paragraph 823 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 823.

824.    Paragraph 824 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 824.

825.    Paragraph 825 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 825.

826.    Paragraph 826 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 826.
827.    Paragraph 827 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 827.

828.    Paragraph 828 contains conclusions of law for which no response is required.

829.    Facebook incorporates its responses to Paragraphs 1 to 828.

830.    Paragraph 830 contains legal conclusions to which no response is required.

Facebook respectfully refers the Court to the text of the Stored Communications Act for

its terms.



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  105                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 107 of 134




831.   Paragraph 831 contains legal conclusions to which no response is required.

Facebooks respectfully refers the Court to the text of the Electronic Communications

Privacy Act for its terms.

832.   Paragraph 832 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 832.

833.   Paragraph 833 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 833.

834.   Paragraph 834 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 834.

835.   To the extent Paragraph 835 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 835.

836.   Paragraph 836 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 836.

837.   Paragraph 837 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 837.

838.   Paragraph 838 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 838.

839.   Paragraph 839 contains legal conclusions to which no response is required.
Facebook otherwise denies the allegations in Paragraph 839.

840.   Paragraph 840 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 840.

841.   Paragraph 841 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 841.

842.   Paragraph 842 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 842.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   106                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 108 of 134




843.   Paragraph 843 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 843.

844.   Paragraph 844 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 844.

845.   Paragraph 845 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 845.

846.   Paragraph 846 contains legal conclusions to which no response is required. To

the extent Paragraph 846 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 846.

847.   Paragraph 847 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 847.

848.   Paragraph 848 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 848.

849.   To the extent Paragraph 849 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 849.

850.   To the extent Paragraph 850 asserts legal conclusions, no response is required.
Facebook otherwise denies the allegations in Paragraph 850.

851.   To the extent Paragraph 851 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 851.

852.   To the extent Paragraph 852 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 852.

853.   To the extent Paragraph 853 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 853.



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  107                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 109 of 134




854.   Paragraph 854 contains legal conclusions for which no response is required.

Facebook otherwise denies the allegations in Paragraph 854.

855.   Paragraph 855 contains legal conclusions for which no response is required.

Facebook otherwise denies the allegations in Paragraph 855.

856.   Paragraph 856 contains legal conclusions for which no response is required.

Facebook otherwise denies the allegations in Paragraph 856.

857.   Paragraph 857 contains legal conclusions for which no response is required.

Facebook otherwise denies the allegations in Paragraph 857.

858.   Paragraph 858 contains legal conclusions for which no response is required.

Facebook otherwise denies the allegations in Paragraph 858.

859.   Facebook incorporates its responses to Paragraphs 1-858.

860.   Paragraph 860 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 860.

861.   Paragraph 861 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 861.

862.   Paragraph 862 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 862.

863.   To the extent Paragraph 863 asserts legal conclusions, no response is required.
Facebook otherwise denies the allegations in Paragraph 863.

864.   To the extent Paragraph 864 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 864.

865.   Paragraph 865 contains legal conclusions for which no response is required.

Facebook otherwise denies the allegations in Paragraph 865.

866.   To the extent Paragraph 866 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 866.



                      FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                            CONSOLIDATED COMPLAINT
                                 108                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 110 of 134




867.   To the extent Paragraph 867 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 867.

868.   To the extent Paragraph 868 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 868.

869.   To the extent Paragraph 869 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 869.

870.   Paragraph 870 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 870.

871.   Paragraph 871 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 871.

872.   Paragraph 872 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 872.

873.   Paragraph 873 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 873.

874.   Paragraph 874 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 874.

875.   Paragraph 875 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 875.
876.   Paragraph 876 contains no allegations and thus no response is required.

877.   Facebook incorporates its responses to Paragraphs 1 to 876.

878.   Paragraph 878 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 878.

879.   Paragraph 879 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 879.

880.   To the extent Paragraph 880 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 880.

                      FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                            CONSOLIDATED COMPLAINT
                                 109                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 111 of 134




881.   To the extent Paragraph 881 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 881.

882.   To the extent Paragraph 882 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 882.

883.   To the extent Paragraph 883 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 883.

884.   To the extent Paragraph 884 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 884.

885.   To the extent Paragraph 885 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 885.

886.   To the extent Paragraph 886 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 886.

887.   To the extent Paragraph 887 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 887.

888.   To the extent Paragraph 888 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 888.

889.   To the extent Paragraph 889 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 889.
890.   To the extent Paragraph 890 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 890.

891.   Facebook denies the allegations in Paragraph 891.

892.   Facebook denies the allegations in Paragraph 892.

893.   Facebook denies the allegations in Paragraph 893.

894.   Facebook denies the allegations in Paragraph 894.

895.   To the extent Paragraph 895 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 895.

                      FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                            CONSOLIDATED COMPLAINT
                                 110                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 112 of 134




896.   To the extent Paragraph 896 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 896.

897.   To the extent Paragraph 897 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 897.

898.   To the extent Paragraph 898 asserts legal conclusions, no response is required.

To the extent Paragraph 898 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 898.

899.   To the extent Paragraph 899 asserts legal conclusions, no response is required.

To the extent Paragraph 899 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 899.

900.   To the extent Paragraph 900 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 900.

901.   To the extent Paragraph 901 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 901.

902.   To the extent Paragraph 902 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 902.
903.   To the extent Paragraph 903 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 903.

904.   To the extent Paragraph 904 asserts legal conclusions, no response is required.

To the extent Paragraph 904 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 904.

905.   To the extent Paragraph 905 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 905.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  111                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 113 of 134




906.   To the extent Paragraph 906 asserts legal conclusions, no response is required.

To the extent Paragraph 906 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 906.

907.   To the extent Paragraph 907 asserts legal conclusions, no response is required.

To the extent Paragraph 907 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 907.

908.   To the extent Paragraph 908 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 908.

909.   To the extent Paragraph 909 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 909.

910.   Paragraph 910 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 910.

911.   To the extent Paragraph 911 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 911.

912.   Facebook incorporates its responses to Paragraphs 1 to 911.

913.   The allegations in Paragraph 913 contain conclusions of law for which no
response is required.

914.   To the extent Paragraph 914 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 914.

915.   To the extent Paragraph 915 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

915 contains legal conclusions, no response is required. Facebook otherwise denies the

allegations in Paragraph 915.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   112                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 114 of 134




916.   To the extent Paragraph 916 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 916.

917.   To the extent Paragraph 917 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 917.

918.   To the extent Paragraph 918 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 918.

919.   To the extent Paragraph 919 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 919.

920.   To the extent Paragraph 920 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 920.

921.   To the extent Paragraph 921 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 921.

922.   To the extent Paragraph 922 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 922.

923.   Facebook incorporates its responses to Paragraphs 1 to 922.

924.   The allegations in Paragraph 924 contain conclusions of law for which no

response is required.

925.   To the extent Paragraph 925 asserts facts regarding other parties, Facebook is
without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 925.

926.   To the extent Paragraph 926 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

926 asserts legal conclusions, no response is required. Facebook otherwise denies the

allegations in Paragraph 926.

927.   To the extent Paragraph 927 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. To the extent Paragraph

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   113                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 115 of 134




927 asserts legal conclusions, no response is required. Facebook otherwise denies the

allegations in Paragraph 927.

928.   To the extent Paragraph 928 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 928.

929.   To the extent Paragraph 929 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 929.

930.   To the extent Paragraph 930 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 930.

931.   To the extent Paragraph 931 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 931.

932.   To the extent Paragraph 932 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 932.

933.   To the extent Paragraph 933 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 933.

934.   To the extent Paragraph 934 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 934.

935.   To the extent Paragraph 935 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 935.
936.   Facebook incorporates its responses to Paragraphs 1 to 935.

937.   To the extent Paragraph 937 asserts legal conclusions, no response is required.

Facebook denies the allegations in Paragraph 937, except admits that users agree to and

are contractually bound by Facebook’s Statement of Rights and Responsibilities and

Terms of Service.

938.   To the extent Paragraph 938 asserts legal conclusions, no response is required.

To the extent Paragraph 938 purports to refer to public statements, Facebook respectfully



                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  114                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 116 of 134




refers the Court to those statements, which speak for themselves, for a true and correct

statement of their contents. Facebook otherwise denies the allegations in Paragraph 938.

939.   To the extent Paragraph 939 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 939.

940.   To the extent Paragraph 940 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 940.

941.   To the extent Paragraph 941 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 941.

942.   To the extent Paragraph 942 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 942.

943.   To the extent Paragraph 943 asserts legal conclusions, no response is required.

Facebook denies the allegations in Paragraph 943, except admits that GSR launched an

application on the Facebook Platform, which had access to certain Facebook user

information via Graph API 1.0.

944.   To the extent Paragraph 944 asserts legal conclusions, no response is required.

To the extent Paragraph 944 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 944, except admits that Facebook’s Platform Policies prohibit
apps from selling user data.

945.   To the extent Paragraph 945 asserts facts regarding other parties, Facebook is

without knowledge and, on that basis, the allegations are denied. Facebook otherwise

denies the allegations in Paragraph 945.

946.   To the extent Paragraph 946 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 946.

947.   To the extent Paragraph 947 asserts legal conclusions, no response is required.

To the extent Paragraph 947 purports to refer to Facebook’s Statement of Rights and

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  115                        MDL NO. 2843
                                                                   CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 117 of 134




Responsibilities and Terms of Service, Facebook respectfully refers the Court to those

documents, which speak for themselves, for a true and correct statement of their contents.

Facebook otherwise denies the allegations in Paragraph 947.

948.   To the extent Paragraph 948 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 948.

949.   To the extent Paragraph 949 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 949.

950.   To the extent Paragraph 950 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 950.

951.   Facebook incorporates its responses to Paragraphs 1 to 950.

952.   Paragraph 952 contains legal conclusions to which no response is required.

953.   Paragraph 953 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 953.

954.   To the extent Paragraph 954 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 954.

955.   To the extent Paragraph 955 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 955, except admits that it earns

revenues from selling targeted ads.
956.   To the extent Paragraph 956 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 956.

957.   To the extent Paragraph 957 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 957.

958.   To the extent Paragraph 958 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 958.

959.   To the extent Paragraph 959 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 959.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  116                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 118 of 134




960.   To the extent Paragraph 960 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 960.

961.   To the extent Paragraph 961 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 961.

962.   To the extent Paragraph 962 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 962.

963.   To the extent Paragraph 963 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 963.

964.   To the extent Paragraph 964 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 964.

965.   To the extent Paragraph 965 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 965.

966.   To the extent Paragraph 966 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 966.

967.   Paragraph 967 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 967.

968.   Paragraph 968 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 968.
969.   Facebook incorporates its responses to Paragraphs 1 to 968.

970.   The allegations in Paragraph 970 contain conclusions of law for which no

response is required.

971.   Paragraph 971 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 971.

972.   To the extent Paragraph 972 asserts legal conclusions, no response is required.

To the extent Paragraph 972 asserts facts regarding other parties, Facebook is without



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   117                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 119 of 134




knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 972.

973.   Paragraph 973 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 973.

974.   Paragraph 973 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 974.

975.   To the extent Paragraph 975 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 975.

976.   To the extent Paragraph 976 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 976.

977.   Paragraph 977 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 977.

978.   To the extent Paragraph 978 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 978.

979.   To the extent Paragraph 979 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 979.

980.   To the extent Paragraph 980 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 980.
981.   The allegations in Paragraph 981 contain conclusions of law for which no

response is required.

982.   To the extent Paragraph 982 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 982.

983.   Facebook denies the allegations in Paragraph 983, except admits that Facebook

calculates Average Revenue Per User.

984.   To the extent Paragraph 984 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 984.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   118                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 120 of 134




985.   To the extent Paragraph 985 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 985.

986.   To the extent Paragraph 986 asserts legal conclusions, no response is required.

To the extent Paragraph 986 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 986.

987.   To the extent Paragraph 987 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 987.

988.   To the extent Paragraph 988 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 988.

989.   To the extent Paragraph 989 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 989.

990.   Paragraph 990 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 990.

991.   Paragraph 991 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 991.

992.   Paragraph 992 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 992.
993.   Facebook incorporates its responses to Paragraphs 1 to 992.

994.   The allegations in Paragraph 994 contain conclusions of law for which no

response is required.

995.   The allegations in Paragraph 995 contain conclusions of law for which no

response is required.

996.   To the extent Paragraph 996 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 996.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   119                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 121 of 134




997.   To the extent Paragraph 997 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 997.

998.   To the extent Paragraph 998 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 998.

999.   To the extent Paragraph 999 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 999.

1000. To the extent Paragraph 1000 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1000.

1001. To the extent Paragraph 1001 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1001.

1002. To the extent Paragraph 1002 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1002.

1003. To the extent Paragraph 1003 asserts legal conclusions, no response is required.

To the extent Paragraph 1003 asserts facts regarding other parties, Facebook is without

knowledge and, on that basis, the allegations are denied. Facebook otherwise denies the

allegations in Paragraph 1003.

1004. The allegations in Paragraph 1004 contain conclusions of law for which no

response is required. Facebook otherwise denies the allegations in Paragraph 1004.
1005. Paragraph 1005 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1005.

1006. Paragraph 1006 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1006.

1007. Facebook incorporates its responses to Paragraphs 1 to 1006.

1008. The allegations in Paragraph 1008 contain conclusions of law for which no

response is required.



                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   120                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 122 of 134




1009. The allegations in Paragraph 1009 contain conclusions of law for which no

response is required.

1010. To the extent Paragraph 1010 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1010.

1011. To the extent Paragraph 1011 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1011.

1012. To the extent Paragraph 1012 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1012.

1013. To the extent Paragraph 1013 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1013.

1014. To the extent Paragraph 1014 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1014.

1015. Paragraph 1015 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1015.

1016. Paragraph 1016 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1016

1017. Facebook incorporates its responses to Paragraphs 1 to 1016.

1018. Paragraph 1018 contains legal conclusions to which no response is required.
Facebook otherwise denies the allegations in Paragraph 1018.

1019. Facebook admits that Facebook and users mutually agreed to and are bound by

Facebook’s Statement of Rights and Responsibilities and Terms of Service.

1020. Paragraph 1020 contains legal conclusions to which no response is required.

1021. To the extent Paragraph 1021 purports to refer to Facebook’s Statement of Rights

and Responsibilities, Facebook respectfully refers the Court to that documents, which

speaks for itself, for a true and correct statement of its contents. Facebook otherwise

denies the allegations in Paragraph 1021.

                        FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                              CONSOLIDATED COMPLAINT
                                   121                        MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 123 of 134




1022. To the extent Paragraph 1022 purports to refer to public documents or statements,

Facebook respectfully refers the Court to those documents or statements, which speak for

themselves, for a true and correct statement of their contents. Facebook otherwise denies

the allegations in Paragraph 1022.

1023. Paragraph 1023 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1023.

1024. Paragraph 1024 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1024.

1025. To the extent Paragraph 1025 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1025.

1026. To the extent Paragraph 1026 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1026.

1027. Facebook denies the allegations in Paragraph 1027.

1028. To the extent Paragraph 1028 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1028.

1029. To the extent paragraph 1029 asserts legal conclusions, not response is required.

Facebook otherwise denies the allegations in Paragraph 1029.

1030. To the extent Paragraph 1030 asserts legal conclusions, no response is required.
Facebook otherwise denies the allegations in Paragraph 1030.

1031. To the extent Paragraph 1031 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1031.

1032. To the extent Paragraph 1032 asserts legal conclusions, no response is required.

Facebook otherwise denies the allegations in Paragraph 1032.

1033. Facebook incorporates its responses to Paragraphs 1 to 1032.

1034. Paragraph 1034 contains legal conclusions to which no response is required.

Facebook otherwise denies the allegations in Paragraph 1034.

                       FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                             CONSOLIDATED COMPLAINT
                                  122                        MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC
       Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 124 of 134




        1035. Paragraph 1035 contains legal conclusions to which no response is required.

        Facebook otherwise denies the allegations in Paragraph 1035.

        1036. Paragraph 1036 contains legal conclusions to which no response is required.

        Facebook otherwise denies the allegations in Paragraph 1036.

        1037. To the extent Paragraph 1037 asserts legal conclusions, no response is required.

        Facebook otherwise denies the allegations in Paragraph 1037.

        1038. To the extent Paragraph 1038 asserts legal conclusions, no response is required.

        Facebook otherwise denies the allegations in Paragraph 1038.

        1039. To the extent Paragraph 1039 asserts legal conclusions, no response is required.

        Facebook otherwise denies the allegations in Paragraph 1039.

        1040. To the extent Paragraph 1040 asserts legal conclusions, no response is required.

        Facebook otherwise denies the allegations in Paragraph 1040.

        1041. Paragraph 1041 contains legal conclusions to which no response is required.

        Facebook otherwise denies the allegations in Paragraph 1041.

        1042. Paragraph 1042 contains legal conclusions to which no response is required.

        Facebook otherwise denies the allegations in Paragraph 1042.

        1043. – 1433. Paragraphs 1043 through 1433 contain allegations regarding non-

        prioritized claims to which no response is required.

                                       PRAYER FOR RELIEF
        As to Plaintiffs’ prayer for relief, Defendant denies that Plaintiffs or the proposed class

are entitled to any relief in this action.

        1434. Paragraph 1434 states a conclusion of law for which no responsive pleading is

        required and which is therefore denied.

        1435. Paragraph 1435 states a conclusion of law for which no responsive pleading is

        required and which is therefore denied.



                                 FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                       CONSOLIDATED COMPLAINT
                                            123                        MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
      Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 125 of 134




       1436. Paragraph 1436 states a conclusion of law for which no responsive pleading is

       required and which is therefore denied.

       1437. Paragraph 1437 states a conclusion of law for which no responsive pleading is

       required and which is therefore denied.

       1438. Paragraph 1438 states a conclusion of law for which no responsive pleading is

       required and which is therefore denied.

       1439. Paragraph 1439 states a conclusion of law for which no responsive pleading is

       required and which is therefore denied.

       1440. Paragraph 1440 states a conclusion of law for which no responsive pleading is

       required and which is therefore denied.

       1441. Paragraph 1441 states a conclusion of law for which no responsive pleading is

       required and which is therefore denied.

                                 DEMAND FOR JURY TRIAL
       1442. Facebook admits that Plaintiffs purport to demand a trial by jury by the maximum

       number of jurors permitted by law.


                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

                            (Lack of Standing/Injury Requirement)
Plaintiffs lack standing to bring each cause of action stated in the First Amended Consolidated

Complaint (“Complaint”) because they were not injured as a result of the conduct alleged in the

Complaint and have failed to adequately allege that they have suffered an “injury in fact,” as

required to assert a “case or controversy” under Article III of the United States Constitution, or

“lost money or property” as required by California’s Unfair Competition Law.

                           SECOND AFFIRMATIVE DEFENSE




                               FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                     CONSOLIDATED COMPLAINT
                                          124                        MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
       Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 126 of 134




                                         (Mootness/Ripeness)

Plaintiffs’ claims are moot and/or do not give rise to a right to judicial relief in light

of the Federal Trade Commission’s July 24, 2019, Stipulated Order for Civil Penalty,

Monetary Judgment, and Injunctive Relief (“2019 Consent Decree”). To the extent Plaintiffs

allege that the 2019 Consent Decree will not sufficiently remedy any alleged ongoing injuries,

Plaintiffs’ claims are not ripe.

                                   THIRD AFFIRMATIVE DEFENSE

                                        (Complaint Uncertain)

The Complaint, and each cause of action stated therein, is impermissibly uncertain, ambiguous,

and unintelligible.

                            FOURTH AFFIRMATIVE DEFENSE

                                    (Statute of Limitations/Laches)

Plaintiffs’ causes of action are barred, in whole or in part, by the applicable statutes of limitations

and/or by the equitable doctrine of laches. Plaintiffs became aware of their data-sharing claims

no later than November 2011, when the Federal Trade Commission made public its 2012 consent

decree with Facebook. Plaintiffs became aware of any claims arising related to the Cambridge

Analytica events no later than October 2015, when those events were publicized in The

Guardian.
                                   FIFTH AFFIRMATIVE DEFENSE

                                              (Consent)

The Complaint, and each cause of action stated therein, is barred in whole or in part because

Plaintiffs consented to Facebook’s data-sharing practices and were specifically notified of the

potential of, and agreed Facebook would not bear responsibility for, third-party misconduct. This

information was fully disclosed in Facebook’s terms of service and data use policy, which all

users agree to by using Facebook’s services, regardless of the particular date that they joined



                                   FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                         CONSOLIDATED COMPLAINT
                                              125                        MDL NO. 2843
                                                                               CASE NO. 18-MD-02843-VC
       Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 127 of 134




Facebook. Plaintiffs further implicitly consented to the alleged conduct because they were put

on notice of the alleged conduct through Facebook’s non-contractual disclosures.

                                SIXTH AFFIRMATIVE DEFENSE

                                             (Causation)

The Complaint, and each cause of action stated therein, is barred in whole or in part because

each and every harm alleged by Plaintiffs, if any, was not proximately caused by any unlawful

act by Facebook. Rather, the harms Plaintiffs allegedly suffered, if any, were caused by

superseding and intervening causes including factors, persons, or entities other than Facebook.

Facebook explicitly notified users of the potential for data misuse by third parties that Facebook

does not control in its terms of service and data use policy.

                            SEVENTH AFFIRMATIVE DEFENSE

                                           (Third Parties)

The Complaint, and each cause of action stated therein, is barred in whole or in part with respect

to the conduct, actions, and/or omissions of any third parties because Facebook is not responsible

for, does not maintain control over, and did not purport to maintain control or responsibility over

the conduct, actions, and/or omissions of third parties.

                            EIGHTH AFFIRMATIVE DEFENSE

                             (No Personally Identifiable Information)
Plaintiffs’ causes of action are bared, in whole or in part, because Facebook did not share any of

Plaintiffs’ personally identifiable information and did not share data in a manner that allowed it

to be identified with Plaintiffs.

                                NINTH AFFIRMATIVE DEFENSE

                                         (No Actual Reliance)

The Complaint, and each cause of action stated therein, is barred in whole or in part because

Plaintiffs did not actually rely upon any alleged misrepresentations or nondisclosures of material

facts made by Facebook. To that end, even when Plaintiffs allegedly learned of the purported

                                    FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                          CONSOLIDATED COMPLAINT
                                               126                        MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
      Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 128 of 134




misrepresentations and/or nondisclosures, Plaintiffs did not materially change their conduct

based on that information.

                               TENTH AFFIRMATIVE DEFENSE

                                       (No Reasonable Reliance)

The Complaint, and each cause of action stated therein, is barred in whole or in part because

Plaintiffs did not reasonably rely upon any alleged misrepresentations or nondisclosures of

material facts made by Facebook.

                             ELEVENTH AFFIRMATIVE DEFENSE

                                            (No Deception)

The Complaint, and each cause of action stated therein, is barred in whole or in part because

consumers were not deceived by Facebook, Facebook did not engage in conduct or commit

actions that were likely to deceive consumers, and Facebook did not conceal or omit any facts it

was bound to disclose to Plaintiffs.

                             TWELFTH AFFIRMATIVE DEFENSE

                                         (No Privacy Interest)

The Complaint, and each cause of action stated therein, is barred in whole or in part because

Plaintiffs do not maintain a legally protected privacy interest over any data Plaintiffs allege to

have been shared with third parties, Plaintiffs’ own sharing practices eliminated any reasonable
expectation of privacy over any such information, and any such information was shared with

Plaintiffs’ explicit permission, consent, and/or ratification.

                             THIRTEENTH AFFIRMATIVE DEFENSE

                                          (Waiver/Estoppel)

Plaintiffs’ causes of action are barred, in whole or in part, by the doctrines of waiver and

estoppel and because Plaintiffs explicitly exculpated Facebook for the conduct alleged through

their contractual agreements with Facebook.



                                FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                      CONSOLIDATED COMPLAINT
                                           127                        MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
      Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 129 of 134




                       FOURTEENTH AFFIRMATIVE DEFENSE

                                             (Good Faith)

Plaintiffs’ causes of action are barred, in whole or in part, because at all material times,

Facebook acted on a good faith belief that it was in compliance with all applicable statutes, laws,

and regulations. Facebook did not willfully violate any law.

                           FIFTEENTH AFFIRMATIVE DEFENSE

                                 (Exercise of Reasonable Efforts)

Plaintiffs’ causes of action are barred, in whole or in part, because at all material times,

Facebook exercised commercially reasonable best efforts to protect Facebook users’ data.

                           SIXTEENTH AFFIRMATIVE DEFENSE

                                         (Primary Jurisdiction)

Plaintiffs’ causes of action are barred, in whole or in part, because the Federal Trade

Commission maintains primary jurisdiction over the subject matter of Plaintiffs’ claims.

                       SEVENTEENTH AFFIRMATIVE DEFENSE

                                          (No Breach of Duty)

Plaintiffs’ causes of action are barred, in whole or in part, because Facebook satisfied any and all

duties, contractual obligations, and/or reasonable contractual expectations owed to Plaintiffs.

                           EIGHTEENTH AFFIRMATIVE DEFENSE
                                             (No Damages)

Plaintiffs’ causes of action are barred, in whole or in part, because Plaintiffs did not suffer any

harm or incurr any damages as a result of any purported breach of Facebook’s duties or

contractual obligations to Plaintiffs.




                                FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                      CONSOLIDATED COMPLAINT
                                           128                        MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
      Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 130 of 134




                           NINETEENTH AFFIRMATIVE DEFENSE

                    (Cal. Const. art. I, § 1--No Serious Invasion of Privacy)

Plaintiffs’ cause of action under California Constitution, Article I § 1 is barred in whole or in part

because Facebook’s alleged conduct did not constitute a serious invasion of privacy. Any

invasion of privacy was justified because it substantially furthered countervailing interests.

                           TWENTIETH AFFIRMATIVE DEFENSE

                           (Stored Communications Act--Permission)

Plaintiffs’ cause of action under the Stored Communications Act is barred, in whole or in part,

because Plaintiffs and/or Plaintiffs’ Facebook friends permitted the alleged disclosures forming

the basis of Plaintiffs’ claims. See 18 U.S.C. § 2702(b)(3).

                       TWENTY-FIRST AFFIRMATIVE DEFENSE

                            (Stored Communications Act--Records)

Plaintiffs’ cause of action under the Stored Communications Act is barred, in whole or in part,

because the information allegedly disclosed constitutes consumer “records” and does not

constitute “communications.” See 18 U.S.C. § 2702(c)(6).

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

             (Video Privacy Protection Act—Not a Video Tape Service Provider)

Plaintiffs’ cause of action under the Video Privacy Protection Act is barred, in whole or in part,
because Facebook is not a “video tape service provider.” See 18 U.S.C. § 2710.

                       TWENTY-THIRD AFFIRMATIVE DEFENSE

                  (Video Privacy Protection Act—Video Watching Behavior)

Plaintiffs’ cause of action under the Video Privacy Protection Act is barred, in whole or in part,

because Facebook did not share information with any third party that sheds light on Plaintiffs’

video-watching behavior. See 18 U.S.C. § 2710.




                                FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                      CONSOLIDATED COMPLAINT
                                           129                        MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 131 of 134




                        TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                (Negligence—Economic Loss Rule)

Plaintiffs’ negligence causes of action are barred, in whole or in part, because Plaintiffs cannot

recover damages on any negligence theory based solely on allegations of intangible or economic

harm.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                 (Deceit by Concealment—Intent)

Plaintiffs’ cause of action for deceit by concealment is barred, in whole or in part, because

Facebook did not intentionally conceal any material fact that it had a duty to disclose to Plaintiffs

with the intent of defrauding Plaintiffs.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

                           (Unjust Enrichment—No Ill-Gotten Gains)

Plaintiffs’ cause of action for unjust enrichment is barred, in whole or in part, because Facebook

has not obtained any ill-gotten gains as a result of the conduct alleged.

                        TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                    (Adequate Remedy at Law)

To the extent that Plaintiffs are entitled to any relief, Plaintiffs are not entitled to any equitable

relief because they have an adequate remedy at law and the relief they request is not the proper
subject of a judicial remedy.

                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                   (Failure to Mitigate Damages)

Plaintiffs failed to mitigate any damages they suffered and are therefore barred from recovering

mitigatable damages.




                                 FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                       CONSOLIDATED COMPLAINT
                                            130                        MDL NO. 2843
                                                                               CASE NO. 18-MD-02843-VC
      Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 132 of 134




                       TWENTY-NINTH AFFIRMATIVE DEFENSE

                               (Improper Request for Restitution)

Plaintiffs’ request for restitution is barred because Plaintiffs did not pay Facebook any money or

transfer property to Facebook in connection with the allegations in the Complaint.

                           THIRTIETH AFFIRMATIVE DEFENSE

                                (Punitive Damages—Good Faith)

Plaintiffs are not entitled to recover punitive damages, because at all material times, Facebook

acted reasonably and in good faith, without malice, oppression, or fraud, based upon relevant

facts and circumstances known at the time.

                       THIRTY-FIRST AFFIRMATIVE DEFENSE

                                (Class Allegations—Due Process)

Certification of the alleged putative class, as articulated in the Complaint, would fail to provide

adequate due process protections and would violate the Rules Enabling Act, 28 U.S.C. § 2072,

inasmuch as it would constitute trial by formula and unfairly restrict Facebook’s right to litigate

affirmative defenses to the individual claims of Plaintiffs and each member of the putative class,

and therefore deny Facebook the protection of the Due Process Clause of the United States

Constitution and violate the Rules Enabling Act.

                       THIRTY-SECOND AFFIRMATIVE DEFENSE
                          (Class Allegations—Improper Class Action)

Plaintiffs’ claims, and those of the purported classes, are barred in whole or in part, because the

action is not properly maintainable as a class action as alleged by Plaintiffs.

                       THIRTY-THIRD AFFIRMATIVE DEFENSE

                       (Class Allegations—Undamaged Class Members)

The Complaint and each of its claims for relief therein violate Facebook’s rights to due process

under the United States Constitution to the extent Plaintiffs and the alleged classes seek relief on

behalf of purported class members who have not suffered any damages.

                                FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                      CONSOLIDATED COMPLAINT
                                           131                        MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
      Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 133 of 134




                      THIRTY-FOURTH AFFIRMATIVE DEFENSE

                             (Reservation of Affirmative Defenses)

Facebook presently has insufficient knowledge or information upon which to form a belief as to

whether it may have additional, as yet unstated, affirmative defenses to the Complaint.

Facebook reserves the right to assert additional affirmative defenses as it becomes aware that

such defenses may be available.
                                    PRAYER FOR RELIEF

WHEREFORE, Facebook requests that judgment be entered as follows:

       1. That Plaintiffs take nothing by this action;

       2. That the request for equitable, injunctive and/or declaratory relief be denied;

       3. That the Court deny Plaintiffs’ request to certify this action as a class action;

       4. That the Complaint be dismissed in its entirety with prejudice;

       5. That judgment be entered in favor of Facebook and against Plaintiffs;

       6. That Facebook be awarded its costs of suit;

       7. That Facebook be awarded its attorneys’ fees incurred herein; and

       8. That the Court award Facebook such other and further relief as the Court may deem

       just and proper.




                               FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                     CONSOLIDATED COMPLAINT
                                          132                        MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
     Case 3:18-md-02843-VC Document 373 Filed 02/05/20 Page 134 of 134




Dated: February 5, 2020

                                 GIBSON, DUNN & CRUTCHER, LLP

                                 By: /s Orin Snyder
                                 Orin Snyder (pro hac vice)
                                 osnyder@gibsondunn.com
                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, NY 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 Joshua S. Lipshutz (SBN 242557)
                                 jlipshutz@gibsondunn.com
                                 GIBSON, DUNN & CRUTCHER LLP
                                 1050 Connecticut Avenue, N.W.
                                 Washington, DC 20036-5306
                                 Telephone: 202.955.8500
                                 Facsimile: 202.467.0539

                                 Kristin A. Linsley (SBN 154148)
                                 klinsley@gibsondunn.com
                                 Brian M. Lutz (SBN 255976)
                                 blutz@gibsondunn.com
                                 GIBSON, DUNN & CRUTCHER LLP
                                 555 Mission Street, Suite 3000
                                 San Francisco, CA 94105-0921
                                 Telephone: 415.393.8200
                                 Facsimile: 415.393.8306

                                 Martie Kutscher (SBN 302650)
                                 mkutscherclark@gibsondunn.com
                                 GIBSON, DUNN & CRUTCHER LLP
                                 1881 Page Mill Road
                                 Palo Alto, CA 94304-1211
                                 Telephone: 650-849-5300
                                 Facsimile: 650-849-5048


                                 Attorneys for Defendant Facebook, Inc.




                          FACEBOOK’S ANSWER TO PLAINTIFFS’ FIRST AMENDED
                                                CONSOLIDATED COMPLAINT
                                     133                        MDL NO. 2843
                                                                CASE NO. 18-MD-02843-VC
